Exhibit10.1        




--------------------------------------------------------------------------------

MASTER LOAN SALE AGREEMENT
among
NEWSTAR FINANCIAL, INC.,
as the Transferor,
NEWSTAR COMMERCIAL LOAN DEPOSITOR 2015-1 LLC,
as the Retention Holder,
and
NEWSTAR COMMERCIAL LOAN FUNDING 2015-1 LLC,
as the Issuer


Dated as of March 20, 2015







--------------------------------------------------------------------------------






--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



ARTICLE I
DEFINITIONS    2

Section 1.1.
Definitions    2

Section 1.2.
Other Terms    5

Section 1.3.
Computation of Time Periods    5

Section 1.4.
Interpretation    5

Section 1.5.
References    6

ARTICLE II
TRANSFER OF THE CONVEYED COLLATERAL    6

Section 2.1.
Transfer of the Conveyed Collateral    6

Section 2.2.
Conveyance of Initial Conveyed Collateral    10

Section 2.3.
Acceptance of Initial Conveyed Collateral    11

Section 2.4.
Conveyance of Subsequent Conveyed Collateral    11

Section 2.5.
Optional Substitution of Collateral Obligations    12

Section 2.6.
Administrative Convenience with respect to Acquisitions and Assignments    13

Section 2.7.
Delivery of Documents    14

ARTICLE III
REPRESENTATIONS AND WARRANTIES    14

Section 3.1.
Representations and Warranties of the Transferor    14

Section 3.2.
Representations and Warranties Regarding the Collateral Obligations    19

Section 3.3.
Representations and Warranties of the Retention Holder    19


20660455.5.BUSINESS    i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 3.4.
Additional Representations and Warranties of the Retention Holder    22

Section 3.5.
Representations and Warranties of the Issuer    23

ARTICLE IV
PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS    24

Section 4.1.
Custody of Collateral Obligation    24

Section 4.2.
Filing    25

Section 4.3.
Changes in Name, Company Structure or Location    25

Section 4.4.
Costs and Expenses    25

Section 4.5.
Sale Treatment    25

Section 4.6.
Separateness    26

ARTICLE V
COVENANTS    26

Section 5.1.
Covenants of the Transferor    26

Section 5.2.
Covenants of the Retention Holder    27

ARTICLE VI
INDEMNIFICATION BY THE TRANSFEROR    29

Section 6.1.
Indemnification    29

Section 6.2.
Liabilities to Obligors    29

Section 6.3.
Operation of Indemnities    30

Section 6.4.
Limitation on Liability    30

ARTICLE VII
OPTIONAL AND MANDATORY REPURCHASES    30


20660455.5.BUSINESS    ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 7.1.
Optional Repurchases    30

Section 7.2.
Mandatory Repurchases or Substitutions    31

Section 7.3.
Reassignment of Substituted or Repurchased Collateral Obligations    31

Section 7.4.
Repurchase and Substitution Limitations    32

ARTICLE VIII
MISCELLANEOUS    32

Section 8.1.
Amendment    32

Section 8.2.
Governing Law    33

Section 8.3.
Notices    34

Section 8.4.
Severability of Provisions    34

Section 8.5.
Third Party Beneficiaries    35

Section 8.6.
Counterparts    35

Section 8.7.
Headings    35

Section 8.8.
No Bankruptcy Petition; Disclaimer    35

Section 8.9.
Jurisdiction    35

Section 8.10.
Prohibited Transactions with Respect to the Transferor    36

Section 8.11.
No Partnership    36

Section 8.12.
Successors and Assigns    36

Section 8.13.
Duration of Agreement    36


20660455.5.BUSINESS    iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page



Section 8.14.
Limited Recourse    36




20660455.5.BUSINESS    iv

--------------------------------------------------------------------------------




EXHIBIT A     Form of Subsequent Transfer Agreement
SCHEDULE 1    Schedule of Initial Conveyed Collateral    
SCHEDULE 2    Notice Information




--------------------------------------------------------------------------------






THIS MASTER LOAN SALE AGREEMENT, dated as of March 20, 2015 (as amended,
modified, restated, or supplemented from time to time, this “Agreement”), is
made by and among NEWSTAR FINANCIAL, INC., a Delaware corporation (in its
capacity as transferor under this Agreement, together with its successors and
assigns in such capacity, the “Transferor”), NEWSTAR COMMERCIAL LOAN DEPOSITOR
2015-1 LLC, a Delaware limited liability company (together with its successors
and assigns in such capacity, the “Retention Holder”), and NEWSTAR COMMERCIAL
LOAN FUNDING 2015-1 LLC, a Delaware limited liability company (together with its
successors and assigns in such capacity, the “Issuer”).
PREAMBLE
WHEREAS, in the regular course of its business, the Transferor originates and/or
otherwise acquires Collateral Obligations;
WHEREAS, the Retention Holder desires to acquire from the Transferor on the
Closing Date and the Issuer desires to acquire from the Retention Holder on the
Closing Date the initial Collateral Obligations (the “Initial Collateral
Obligations”) listed on Schedule 1 hereto and may acquire from time to time
thereafter certain additional Collateral Obligations (the “Additional Collateral
Obligations”) and Substitute Collateral Obligations, together with certain
related property, as more fully described as the “Assets” in the Indenture,
dated as of March 20, 2015 (as amended, modified, restated or supplemented from
time to time, the “Indenture”), between the Issuer, as issuer, and U.S. Bank
National Association, as trustee (together with its successors and assigns in
such capacity, the “Trustee”);
WHEREAS, it is a condition to the Retention Holder’s acquisition of the
Collateral Obligations from the Transferor that the Transferor make certain
representations, warranties and covenants regarding the Conveyed Collateral
transferred pursuant to this Agreement for the benefit of the Retention Holder
as well as the Issuer and it is a condition to the Issuer’s acquisition of the
Collateral Obligations from the Retention Holder that the Retention Holder make
certain representations, warranties and covenants regarding the Conveyed
Collateral for the benefit of the Issuer;
WHEREAS, on the Initial Cut-Off Date the Transferor will agree to transfer to
the Retention Holder on the Closing Date, and the Retention Holder will agree to
transfer to the Issuer on the Closing Date, all of its right, title and interest
in the Initial Collateral Obligations, in each case other than Excluded
Obligations; and
WHEREAS, thereafter, the Issuer will from time to time acquire certain
Additional Collateral Obligations and Substitute Collateral Obligations
hereunder, all pursuant to the applicable terms and conditions set forth herein
and in the Indenture.
NOW, THEREFORE, based upon the above recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

20660455.5.BUSINESS 
1
 




--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
Section 1.1.    Definitions.
Capitalized terms used but not otherwise defined herein shall have the meanings
attributed to such terms in the Indenture. In addition, as used herein, the
following defined terms, unless the context otherwise requires, shall have the
following meanings:
“Additional Collateral Obligations”: The meaning assigned in the Preamble of
this Agreement.
“Additional Conveyed Collateral”: The meaning specified in Section 2.1(c).
“Agreement”: The meaning specified in the introductory paragraph of this
Agreement.
“Applicable Determination Date”: (i) With respect to the determination of the
Purchase Rate for use in the calculation of the Retention Holder Purchase Price,
the applicable Cut-Off Date, (ii) with respect to the determination of the
Purchase Rate for Retention Holder Seasoned Collateral Obligations for use in
the calculation of the Issuer Purchase Price with respect to (a) any Market Risk
Collateral Obligation, the applicable Settlement Date, and (b) any Non-Market
Risk Collateral Obligation, the applicable Cut-Off Date and (iii) with respect
to the determination of the Purchase Rate for Affiliate Originated Collateral
Obligations for use in the calculation of the Issuer Purchase Price with respect
thereto, the applicable Cut-Off Date.
“Conveyed Collateral”: Collectively, the Initial Conveyed Collateral and
Subsequent Conveyed Collateral.
“Cut-Off Date”: With respect to the Initial Conveyed Collateral, the Initial
Cut-Off Date, and with respect to any Collateral Obligation that constitutes
Subsequent Conveyed Collateral, the meaning specified in Section 2.1(c).
“Excluded Obligations”: (i) With respect to the Retention Holder, Collateral
Obligations that would not meet the eligibility criteria for inclusion as a
“Collateral Obligation” as defined in the Indenture other than such eligibility
criteria with respect to Defaulted Obligations and Credit Risk Obligations which
are included as Retention Holder Collateral Obligations hereunder, and (ii) with
respect to the Issuer, Collateral Obligations that would not meet the
eligibility criteria for inclusion as a “Collateral Obligation” as defined in
the Indenture.
“Indemnified Party”: The meaning specified in Section 6.1.
“Indenture”: The meaning specified in the Preamble of this Agreement.
“Ineligible Collateral Obligation”: The meaning specified in Section 7.2.
“Initial Collateral Obligations”: The meaning specified in the Preamble of this
Agreement.

20660455.5.BUSINESS 
2
 




--------------------------------------------------------------------------------




“Initial Conveyed Collateral”: The meaning specified in Section 2.1(a).
“Initial Cut-Off Date”: March 20, 2015.
“Insolvency Law”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.
“Issuer”: The meaning specified in the introductory paragraph of this Agreement.
“Issuer Purchase Price”: With respect to any Collateral Obligation, (x) the
product of (1) the Purchase Rate and (2) the par value of such Collateral
Obligation as of the Settlement Date minus (y) the product of (1) 100% minus the
Purchase Rate and (2) the amount of any repayment of principal made with respect
to such Collateral Obligation on or after the applicable Cut-Off Date with
respect to the Issuer and prior to the Settlement Date.
“Market Risk Collateral Obligation”: As defined in Section 2.1(d).
“Non-Market Risk Collateral Obligation”: As defined in Section 2.1(d).
“Noteless Collateral Obligation”: A Collateral Obligation with respect to which
(a) the related Underlying Documents do not require the Obligor to execute and
deliver an Underlying Note to evidence the indebtedness created under such
Collateral Obligation and (b) no Underlying Notes are outstanding with respect
to the portion of the Collateral Obligation transferred to the Issuer.
“Permitted Liens”: With respect to the interest of the Transferor, the Retention
Holder and the Issuer in the Collateral Obligations included in the Assets: (i)
security interests, liens and other encumbrances in favor of the Retention
Holder created pursuant to this Agreement and transferred to the Issuer pursuant
hereto, (ii) security interests, liens and other encumbrances in favor of the
Issuer created pursuant to this Agreement, (iii) security interests, liens and
other encumbrances in favor of the Trustee created pursuant to the Indenture
and/or this Agreement, (iv) with respect to agented Collateral Obligations,
security interests, liens and other encumbrances in favor of the lead agent, the
collateral agent or the paying agent on behalf of all holders of indebtedness of
such Obligor under the related facility, (v) with respect to any Equity
Security, any security interests, liens and other encumbrances granted on such
Equity Security to secure indebtedness of the related Obligor and/or any
security interests, liens and other rights or encumbrances granted under any
governing documents or other agreement between or among or binding upon the
Issuer as the holder of equity in such Obligor and (vi) security interests,
liens and other encumbrances, if any, which have priority over first priority
perfected security interests in the Collateral Obligations or any portion
thereof under the UCC or any other applicable law.
“Purchase Rate”: With respect to any Collateral Obligation, a rate (expressed as
a percentage of the outstanding principal balance thereof) equal to the fair
market value thereof, which will be as reasonably determined by the Collateral
Manager, consistent with the Collateral Manager

20660455.5.BUSINESS 
3
 




--------------------------------------------------------------------------------




Standard and the Collateral Management Agreement without any third party
valuation, on the Applicable Determination Date (provided that the Collateral
Manager may assume in good faith and in accordance with the Collateral Manager
Standard that a Purchase Rate determined as set forth above for use in
calculating the Retention Holder Purchase Price for a given Retention Holder
Seasoned Collateral Obligation is still correct with respect to calculating the
Issuer Purchase Price for such Retention Holder Seasoned Collateral Obligation
if there has been no material change since such initial determination with
regard to the credit of the related Obligor or, in the case of any Market Risk
Collateral Obligation, with regard to the market price (determined by the
Collateral Manager consistent with the Collateral Manager Standard without any
third party valuation) with respect to such Collateral Obligation) and set forth
in the column “Retention Holder Purchase Rate” or “Issuer Purchase Rate”, as
applicable, on Schedule 1 hereto (in the case of the Initial Conveyed
Collateral) or on Schedule I to the related Subsequent Transfer Agreement (in
the case of Subsequent Conveyed Collateral).
“Repurchase and Substitution Limit”: The meaning specified in Section 7.4.
“Required Loan Documents”: For each Collateral Obligation, the items set forth
below:
(i)    (x) other than in the case of a Noteless Collateral Obligation or a
Participation Interest, the original or, if accompanied by a “lost note”
affidavit and indemnity, a copy of the Underlying Note, endorsed by the prior
holder of record, if any, either in blank or to the Trustee, which may be in the
form of an allonge or note power attached thereto (and evidencing an unbroken
chain of endorsements from the prior holder(s) thereof, if any, evidenced in the
chain of endorsements in blank or to the Trustee, subject to Section 2.6), with
any endorsement to the Trustee to be in the following form: “U.S. Bank National
Association, its successors and assigns, as Trustee for the Secured Parties,”
and (y) in the case of a Noteless Collateral Obligation or a Participation
Interest, a copy of each transfer document or assignment agreement, if
applicable, relating to such Noteless Collateral Obligation or Participation
Interest evidencing the assignment of such Noteless Collateral Obligation or
Participation Interest to the Transferor, if applicable, from the Transferor to
the Retention Holder and from the Retention Holder to the Issuer (subject to
Section 2.6); and
(ii)    originals or copies of any related loan agreement or credit agreement,
to the extent applicable to the related Collateral Obligation.
“Retention Holder”: The meaning specified in the introductory paragraph of this
Agreement.
“Retention Holder Formation Date”: January 28, 2015.
“Retention Holder Purchase Price”: With respect to any Collateral Obligation,
(x) the product of (1) the Purchase Rate and (2) the par value of such
Collateral Obligation as of the Settlement Date minus (y) the product of (1)
100% minus the Purchase Rate and (2) the amount of any repayment of principal
made with respect to such Collateral Obligation on or after the applicable
Cut-Off Date with respect to the Retention Holder and prior to the Settlement
Date.

20660455.5.BUSINESS 
4
 




--------------------------------------------------------------------------------




“Retention Holder Seasoned Collateral Obligation”: Any Collateral Obligation
sold pursuant to and in accordance with this Agreement that is not an Affiliate
Originated Collateral Obligation.
“Settlement Date”: With respect to any Collateral Obligation:
(i)    in the case of any Initial Collateral Obligation, the Closing Date;
(ii)    in the case of any Collateral Obligation that constitutes Subsequent
Conveyed Collateral, the Settlement Date specified in the related Subsequent
Transfer Agreement; provided that such Settlement Date shall be:
(1)    for any Market Risk Collateral Obligation, not earlier than two (2)
Business Days after the related Cut-Off Date;
(2)    for any Non-Market Risk Collateral Obligation, not earlier than fifteen
(15) Business Days after the related Cut-Off Date; and
(3)    for any Affiliate Originated Collateral Obligation, not earlier than the
related Cut-Off Date.
“Subsequent Conveyed Collateral”: The meaning specified in Section 2.1(c).
“Subsequent Transfer Agreement”: The meaning specified in Section 2.1(c).
“Substitute Conveyed Collateral”: The meaning specified in Section 2.1(c).
“Substitution Period”: The meaning specified in Section 2.5(b).
“Transferor”: The meaning specified in the introductory paragraph of this
Agreement.
“Trustee”: The meaning specified in the Preamble of this Agreement.
“Underlying Note”: One or more promissory notes executed by the applicable
Obligor evidencing a Collateral Obligation.
Section 1.2.    Other Terms.
All accounting terms used but not specifically defined herein shall be construed
in accordance with generally accepted accounting principles as in effect from
time to time in the United States.
Section 1.3.    Computation of Time Periods.
Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “within” means “from and excluding a specified date and to and
including a later specified date”.

20660455.5.BUSINESS 
5
 




--------------------------------------------------------------------------------




Section 1.4.    Interpretation.
In this Agreement, unless a contrary intention appears:
(i)    the singular number includes the plural number and vice versa;
(ii)    reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by the
Transaction Documents;
(iii)    reference to any gender includes each other gender;
(iv)    reference to day or days without further qualification means calendar
days;
(v)    unless otherwise stated, reference to any time means New York, New York
time;
(vi)    references to “writing” include printing, typing, lithography,
electronic or other means of reproducing words in a visible form;
(vii)    reference to any agreement (including any Transaction Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, replaced, restated, waived or extended and in effect
from time to time in accordance with the terms thereof and, if applicable, the
terms of the other Transaction Documents, and reference to any promissory note
includes any promissory note that is an extension or renewal thereof or a
substitute or replacement therefor;
(viii)    reference to any requirement of law means such requirement of law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated thereunder
and reference to any Section or other provision of any requirement of law means
that provision of such requirement of law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision; and
(ix)    references to “including” means “including, without limitation”.
Section 1.5.    References.
All Section references (including references to the Preamble), unless otherwise
indicated, shall be to Sections (and the Preamble) in this Agreement.
ARTICLE II    
TRANSFER OF THE CONVEYED COLLATERAL
Section 2.1.    Transfer of the Conveyed Collateral.

20660455.5.BUSINESS 
6
 




--------------------------------------------------------------------------------




(a)    Initial Transfer from the Transferor to the Retention Holder. Subject to
and upon the terms and conditions set forth herein, effective as of the Closing
Date, the Transferor hereby sells, conveys and transfers to the Retention Holder
all of the Transferor’s right, title and interest in, to and under the Initial
Collateral Obligations and any related Assets with respect thereto (the “Initial
Conveyed Collateral”) for a purchase price on the Closing Date equal to the
Retention Holder Purchase Price with respect thereto. The consideration for the
transfer of the Initial Conveyed Collateral from the Transferor to the Retention
Holder shall consist of cash paid by the Retention Holder to the Transferor on
the Closing Date and, to the extent that such cash so paid on the Closing Date
is less than the purchase price thereof, the difference shall be deemed a
capital contribution from the Transferor to the Retention Holder on the Closing
Date.
(b)    Initial Transfer from the Retention Holder to the Issuer. Subject to and
upon the terms and conditions set forth herein, effective as of the Closing
Date, the Retention Holder hereby sells, conveys and transfers to the Issuer all
of the Retention Holder’s right, title and interest in, to and under the Initial
Conveyed Collateral for a purchase price on the Closing Date equal to the Issuer
Purchase Price with respect thereto. The consideration for the transfer of the
Initial Conveyed Collateral from the Retention Holder to the Issuer shall
consist of cash paid by the Issuer to the Retention Holder on the Closing Date
and, to the extent that the cash so paid to the Retention Holder on the Closing
Date is less than the purchase price relating to such transfer, the difference
shall be deemed a capital contribution from the Retention Holder to the Issuer
on the Closing Date.
(c)    Subsequent Transfers. Each of the Transferor, the Retention Holder and
the Issuer agrees and acknowledges that (i) the Retention Holder may, subject to
the terms and conditions set forth herein, acquire Additional Collateral
Obligations and related Assets with respect thereto (the “Additional Conveyed
Collateral”) from the Transferor, and the Issuer may, as permitted under the
Indenture and subject to the terms and conditions set forth herein, acquire the
Additional Conveyed Collateral from the Retention Holder, and (ii) the Issuer
may acquire from the Retention Holder and the Retention Holder may acquire from
the Transferor, as permitted under the Indenture and subject to the terms and
conditions set forth herein, Substitute Collateral Obligations and any related
Assets as set forth in Section 2.5 and the Indenture with respect thereto (the
“Substitute Conveyed Collateral” and, together with the Additional Conveyed
Collateral, the “Subsequent Conveyed Collateral”), in each case pursuant to a
Subsequent Transfer Agreement, substantially in the form of Exhibit A hereto,
duly executed by each of the Transferor, the Retention Holder and the Issuer
(each such agreement, a “Subsequent Transfer Agreement”). The parties hereto
agree that each such Subsequent Transfer Agreement will be deemed to become part
of this Agreement as of the date of its execution (each such date, a “Cut-Off
Date”) without further amendment hereof, provided that any sale of Subsequent
Conveyed Collateral shall be effective as of the Settlement Date specified in
such Subsequent Transfer Agreement. The purchase price paid by the Retention
Holder for any Subsequent Conveyed Collateral shall be an amount equal to the
Retention Holder Purchase Price with respect thereto, and the purchase price
paid by the Issuer for any Subsequent Conveyed Collateral shall be an amount
equal to the Issuer Purchase Price with respect thereto.
(d)    Conditions to Purchases.

20660455.5.BUSINESS 
7
 




--------------------------------------------------------------------------------




(i)    The Transferor and the Retention Holder hereby acknowledge and agree that
the Retention Holder has no obligation to acquire any Collateral Obligation that
is an Excluded Collateral Obligation under clause (i) of the definition thereof
on the Settlement Date. The Retention Holder and the Issuer hereby acknowledge
and agree that the Issuer has no obligation to acquire any Collateral Obligation
that is an Excluded Collateral Obligation under clause (ii) of the definition
thereof on the Settlement Date.
(ii)    With respect to Retention Holder Seasoned Collateral Obligations, the
Issuer may purchase such Collateral Obligations from the Retention Holder, when
and as permitted by the Indenture, only to the extent that either (x) the
Settlement Date with respect thereto and the Applicable Determination Date for
calculating the Purchase Rate for the Issuer Purchase Price applicable thereto
(any such Collateral Obligation, a “Market Risk Collateral Obligation”) in each
case is not less than two (2) Business Days following the Cut-Off Date with
respect thereto, or (y) the Settlement Date with respect thereto is not less
than fifteen (15) Business Days following the Cut-Off Date with respect thereto
and the Issuer Purchase Price for such Collateral Obligation is determined using
the Cut-Off Date as the Applicable Determination Date for calculating the
Purchase Rate applicable thereto (any such Collateral Obligation, a “Non-Market
Risk Collateral Obligation”).
(e)    Each of the Transferor, the Retention Holder and the Issuer agrees that
(i) the representations, warranties and covenants of the Transferor and the
Retention Holder set forth herein will run to and be for the benefit of the
Retention Holder, the Issuer and the Trustee, as applicable, and (ii) either the
Issuer or the Trustee may enforce, directly without joinder of the Retention
Holder, the repurchase obligations of the Transferor with respect to breaches of
such representations, warranties and covenants as set forth herein. The parties
hereto acknowledge and agree that the Trustee for the benefit of the Secured
Parties is a third party beneficiary of such representations, warranties and
covenants. By its signature below, the Trustee hereby acknowledges such rights
granted to it hereunder.
(f)    Each of the Transferor, the Retention Holder and the Issuer intends and
agrees that (i) the transfer of the Conveyed Collateral by the Transferor to the
Retention Holder pursuant to this Agreement, and the transfer of the Conveyed
Collateral by the Retention Holder to the Issuer pursuant to this Agreement is,
in each and every case, intended to be an absolute sale, conveyance and transfer
of ownership of the applicable Conveyed Collateral rather than the mere granting
of a security interest to secure a financing and (ii) such Conveyed Collateral
shall not be part of the Transferor’s or the Retention Holder’s respective
estate in the event of a filing of a bankruptcy petition or other action by or
against such Person under any Insolvency Law. In the event, however, that
notwithstanding such intent and agreement, any of such transfers are deemed to
secure indebtedness, the Transferor hereby Grants to the Retention Holder, and
the Retention Holder hereby Grants to the Issuer, as the case may be, a security
interest in all of its right, title and interest in, to and under such Conveyed
Collateral (whether now existing or hereafter created) and the Issuer hereby
further Grants such security interest to the Trustee for the benefit of the
Secured Parties. For such purposes, this Agreement shall constitute a security
agreement under the UCC, securing the repayment of the purchase price paid
hereunder and the obligations or interests represented by the Notes, in the
order and priorities specified in, and subject to the other terms and conditions
of, this

20660455.5.BUSINESS 
8
 




--------------------------------------------------------------------------------




Agreement and the Indenture, together with such other obligations or interests
as may arise hereunder and thereunder in favor of the parties hereto and
thereto.
(g)    If any such transfer of Conveyed Collateral by the Transferor to the
Retention Holder (whether Initial Conveyed Collateral transferred pursuant to
Section 2.1(a) or Subsequent Conveyed Collateral transferred pursuant to Section
2.1(c)) is deemed to be the mere granting of a security interest to secure a
financing, the Retention Holder may, to secure the Retention Holder’s own
obligations under this Agreement (to the extent that the transfer of Conveyed
Collateral by the Retention Holder to the Issuer hereunder is deemed to be the
mere granting of a security interest to secure a financing), repledge and
reassign to the Issuer (and the Issuer may repledge and reassign to the Trustee)
(i) all or a portion of the Conveyed Collateral pledged to the Retention Holder
by the Transferor and with respect to which the Retention Holder has not
released its security interest at the time of such pledge and assignment and
(ii) all proceeds thereof. Such repledge and reassignment may be made with or
without a repledge and reassignment by the Retention Holder of its rights under
any agreement with the Transferor, and without further notice to or
acknowledgement from the Transferor. The Transferor hereby waives, to the extent
permitted by applicable law, all claims, causes of action and remedies, whether
legal or equitable (including any right of setoff), against the Retention Holder
or any assignee relating to such repledge and reassignment in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents. The Transferor and the Retention Holder shall file or shall cause to
be filed a UCC-1 financing statement and UCC-3 financing statement amendments,
as necessary, naming the Transferor as debtor, the Retention Holder as secured
party, the Issuer as assignee and the Trustee as re-assignee, listing all of the
Conveyed Collateral pledged hereunder as collateral thereunder.
(h)    If any such transfer of Conveyed Collateral by the Retention Holder to
the Issuer (whether Initial Conveyed Collateral transferred pursuant to Section
2.1(b) or Subsequent Conveyed Collateral transferred pursuant to Section 2.1(c))
is deemed to be the mere granting of a security interest to secure a financing,
the Issuer may, to secure the Issuer’s obligations under the Indenture, repledge
and reassign to the Trustee for the benefit of the Secured Parties (i) all or a
portion of the Conveyed Collateral pledged to the Issuer by the Retention Holder
and with respect to which the Issuer has not released its security interest at
the time of such pledge and assignment and (ii) all proceeds thereof. Such
repledge and reassignment may be made with or without a repledge and
reassignment by the Issuer of its rights under any agreement with the Retention
Holder, and without further notice to or acknowledgment from the Retention
Holder. The Retention Holder hereby waives, to the extent permitted by
applicable law, all claims, causes of action and remedies, whether legal or
equitable (including any right of setoff), against the Issuer or any assignee
relating to such repledge or reassignment in connection with the transactions
contemplated by this Agreement and the other Transaction Documents. The Issuer
and the Retention Holder shall file or shall cause to be filed a UCC-1 financing
statement and UCC-3 financing statement amendments, as necessary, naming the
Retention Holder as debtor, the Issuer as secured party and the Trustee as
assignee, listing all of the Conveyed Collateral pledged hereunder as collateral
thereunder.
(i)    To the extent that (i) the consideration received by the Transferor from
the Retention Holder in exchange for any Conveyed Collateral and (ii) the
consideration received by the Retention Holder from the Issuer for any Conveyed
Collateral is less than the fair market value

20660455.5.BUSINESS 
9
 




--------------------------------------------------------------------------------




of such Conveyed Collateral, the difference between such fair market value and
the consideration so received shall be deemed to be a capital contribution by
the Transferor to the Retention Holder (in the case of clause (i) above), and by
the Retention Holder to the Issuer (in the case of clause (ii) above), made on
the related Settlement Date with respect to such Conveyed Collateral. For all
purposes of this Agreement, any contributed Conveyed Collateral shall be treated
the same as the Conveyed Collateral sold for cash or other property including,
without limitation, for purposes of Section 7.2.
(j)    Notwithstanding the provisions of this Agreement, the Issuer, so long as
the EU Acquisition Test and the other applicable conditions set forth in the
Indenture are met, may also purchase Collateral Obligations that are not
Affiliate Originated Collateral Obligations or Retention Holder Seasoned
Collateral Obligations directly from the seller thereof in a secondary market
purchase.
Section 2.2.    Conveyance of Initial Conveyed Collateral.
(a)    On or before the Closing Date, the Transferor or the Retention Holder, as
applicable, shall deliver or cause to be delivered to the Trustee each of the
documents, certificates and other items as follows:
(i)    officially certified recent evidence of due formation and good standing
of the Transferor, the Retention Holder and the Issuer, in each case under the
laws of the State of Delaware;
(ii)    a copy of resolutions adopted by the board of directors of NewStar
Financial, Inc., in its capacity as Transferor, in its capacity as the
designated manager of the Retention Holder and in its capacity as designated
manager of the Issuer, approving the execution, delivery and performance of this
Agreement and the transactions contemplated hereunder, certified by a
Responsible Officer of NewStar Financial, Inc., in each such capacity;
(iii)    evidence that the lien of the pledgee under any credit facility to
which any of the Initial Collateral Obligations is subject is released as to
each such Initial Collateral Obligation;
(iv)    a UCC-1 financing statement and UCC-3 financing statement amendment, as
necessary, naming the Transferor as debtor, the Retention Holder as secured
party, and the Issuer as assignee (and the Trustee as re-assignee for the
benefit of the Secured Parties) and identifying the Conveyed Collateral as
collateral for filing with the office of the Secretary of State for the State of
Delaware; a UCC financing statement naming the Retention Holder as debtor, the
Issuer as secured party (and the Trustee as assignee for the benefit of the
Secured Parties) and identifying the Conveyed Collateral as collateral for
filing with the office of the Secretary of State for the State of Delaware; and
a UCC-1 financing statement naming the Issuer as debtor, the Trustee, for the
benefit of the Secured Parties, as secured party and identifying the Conveyed
Collateral or all assets of the Issuer, as collateral for filing with the office
of the Secretary of State for the State of Delaware;

20660455.5.BUSINESS 
10
 




--------------------------------------------------------------------------------




(v)    a fully executed copy of each Transaction Document; and
(vi)    all Opinions of Counsel required to be delivered pursuant to Section
3.1(c) of the Indenture.
(b)    On or after the transfer of the Initial Conveyed Collateral by the
Transferor to the Retention Holder and by the Retention Holder to the Issuer,
(i) the Transferor shall transfer to the Collection Account all Principal
Proceeds and Interest Proceeds received with respect to such Initial Conveyed
Collateral on and after the Closing Date, (ii) each of the representations and
warranties made by the Transferor pursuant to Article III applicable to the
Initial Conveyed Collateral shall be true and correct as of the Closing Date,
and (iii) each of the Transferor and the Retention Holder, as applicable, shall,
at its own expense, not later than the Closing Date, indicate in its records
that ownership of the Initial Conveyed Collateral has been conveyed to the
Transferor by any of its affiliates who owned such Initial Conveyed Collateral
and then conveyed by the Transferor to the Retention Holder and by the Retention
Holder to the Issuer pursuant to this Agreement.
Section 2.3.    Acceptance of Initial Conveyed Collateral
On the Closing Date, upon satisfaction of the conditions set forth in Section
2.2 and subject to Section 2.1(d), the Issuer hereby instructs the Retention
Holder, and the Retention Holder hereby instructs the Transferor, and the
Transferor hereby agrees to deliver, on behalf of the Issuer, the Initial
Conveyed Collateral to the Trustee or, as required by Section 2.7, to the
Custodian, and such delivery thereto and acceptance by the Trustee or by the
Custodian, as applicable, shall be deemed to be delivery to and acceptance by
the Issuer and by the Retention Holder.
Section 2.4.    Conveyance of Subsequent Conveyed Collateral.
(a)    As and when permitted by the Indenture and subject to Section 2.1(d),
this Section 2.4 and the satisfaction of the conditions imposed under the
Indenture with respect to the acquisition of Subsequent Conveyed Collateral, the
Transferor may at its option (but shall not be obligated to) sell, convey and
transfer to the Retention Holder (by delivery of an executed Subsequent Transfer
Agreement for settlement on the Settlement Date specified therein) all the
right, title and interest of the Transferor in and to the Subsequent Conveyed
Collateral identified on Schedule I thereto, in each and every case without
recourse other than as expressly provided herein and therein and the Retention
Holder shall be required to purchase from the Transferor and sell, convey and
transfer to the Issuer (by delivery of an executed Subsequent Transfer Agreement
for settlement on the Settlement Date specified therein) all the right, title
and interest of the Retention Holder in and to the Subsequent Conveyed
Collateral identified on Schedule I thereto, in each and every case without
recourse other than as expressly provided herein and therein.
(b)    On or after the Settlement Date of the transfer of any Subsequent
Conveyed Collateral by the Transferor to the Retention Holder and by the
Retention Holder to the Issuer, (i) the Transferor shall transfer to the
Collection Account all Principal Proceeds and Interest Proceeds received with
respect to such Subsequent Conveyed Collateral on and after the related
Settlement Date, (ii) each of the representations and warranties made by the
Transferor pursuant to Article III applicable to such Subsequent Conveyed
Collateral shall be true and correct as of the related Cut-

20660455.5.BUSINESS 
11
 




--------------------------------------------------------------------------------




Off Date and (iii) the Transferor shall, at its own expense, on or prior to the
related Settlement Date, indicate in its records that ownership of the
Subsequent Conveyed Collateral identified in the Subsequent Transfer Agreement
has been sold by the Transferor to the Retention Holder and by the Retention
Holder to the Issuer pursuant to this Agreement.
Section 2.5.    Optional Substitution of Collateral Obligations.
(a)    Subject to any applicable provisions of Sections 12.3 and 12.4 of the
Indenture, this Section 2.5, and the Repurchase and Substitution Limit set forth
in Section 7.4 of this Agreement, with respect to any Collateral Obligation as
to which a Substitution Event has occurred, the Transferor may (but shall not be
obligated to) either (x) convey to the Retention Holder (and cause the Retention
Holder to contemporaneously convey to the Issuer) one or more Collateral
Obligations in exchange for such Collateral Obligation or (y) deposit into the
Principal Collection Subaccount the Transfer Deposit Amount with respect to such
Collateral Obligation and then, prior to the expiration of the Substitution
Period, convey to the Retention Holder (and cause the Retention Holder to convey
to the Issuer) one or more Collateral Obligations in exchange for the funds so
deposited or a portion thereof.
(b)    Any substitution pursuant to this Section 2.5 shall be initiated by
delivery of a Notice of Substitution, as set forth in the Indenture, by the
Transferor to the Trustee, the Retention Holder, the Issuer and the Collateral
Manager that the Transferor intends to substitute a Collateral Obligation
pursuant to this Section 2.5 and shall be completed prior to the earliest of:
(x) the expiration of ninety (90) days after the delivery of such notice; (y)
delivery of written notice to the Trustee from the Transferor stating that the
Transferor does not intend to convey any additional Substitute Collateral
Obligations through the Retention Holder to the Issuer in exchange for any
remaining amounts deposited in the Principal Collection Subaccount under clause
(a)(y) above; or (z) in the case of a Collateral Obligation which has become
subject to a Specified Amendment, the effective date set forth in such Specified
Amendment (such period described in clause (x), (y) or (z), as applicable, being
the “Substitution Period”).
(c)    Each Notice of Substitution shall specify the Collateral Obligation to be
substituted, the reasons for such substitution and the Transfer Deposit Amount
with respect to the Collateral Obligation. On the last day of any Substitution
Period, any amounts previously deposited in accordance with Section 2.5(a)(y)
above which relate to such Substitution Period that have not been applied to
purchase one or more Substitute Collateral Obligations or to fund the Revolver
Funding Account if necessary with respect thereto shall be deemed to constitute
Principal Proceeds; provided that prior to the expiration of the related
Substitution Period any such amounts shall not be deemed to be Principal
Proceeds and shall remain in the Principal Collection Subaccount until applied
to acquire Substitute Collateral Obligations or to fund the Revolver Funding
Account if necessary with respect thereto.
(d)    The substitution of any Substitute Collateral Obligation will be subject
to the satisfaction of the Substitute Collateral Obligations Qualification
Conditions as of the related Cut-Off Date for each such Collateral Obligation
(after giving effect to such substitution).

20660455.5.BUSINESS 
12
 




--------------------------------------------------------------------------------




(e)    With respect to any Substitute Collateral Obligations to be conveyed to
the Retention Holder by the Transferor as described in this Section 2.5, (i) the
Transferor hereby sells, transfers, assigns, sets over and otherwise conveys to
the Retention Holder, without recourse other than as expressly provided herein
(and the Retention Holder shall purchase through cash payment and/or by exchange
of one or more related Collateral Obligations released by the Issuer to the
Retention Holder and by the Retention Holder to the Transferor on the related
Settlement Date), all the right, title and interest of the Transferor in and to
the Substitute Collateral Obligation and (ii) the Retention Holder hereby sells,
transfers, assigns, sets over and otherwise conveys to the Issuer without
recourse other than as expressly provided herein (and the Issuer shall purchase
through cash payment and/or by exchange of one or more related Collateral
Obligations released by the Issuer to the Retention Holder on the related
Settlement Date), all the right, title and interest of the Retention Holder in
and to the Substitute Collateral Obligation.
(f)    To the extent any cash or other property received by the Issuer from the
Retention Holder in connection with a Substitution Event pursuant to this
Section 2.5 exceeds the fair market value of the replaced Collateral Obligation,
such excess shall be deemed a capital contribution from the Retention Holder to
the Issuer, and to the extent any cash or other property received by the
Retention Holder from the Transferor in connection with a Substitution Event
pursuant to this Section 2.5 exceeds the fair market value of the replaced
Collateral Obligation, such excess shall be deemed a capital contribution from
the Transferor to the Retention Holder.
(g)    The Transferor and Retention Holder shall execute and deliver to the
Issuer and the Trustee a Subsequent Transfer Agreement with respect to each
Substitute Collateral Obligation and shall cooperate with the Collateral Manager
and the Issuer so that they may satisfy their respective obligations with
respect to any substitution of Collateral Obligations pursuant to the Indenture.
(h)    The Transferor shall bear all transaction costs incurred in connection
with a substitution of Collateral Obligations effected pursuant to this
Agreement and the Indenture.
Section 2.6.    Administrative Convenience with respect to Acquisitions and
Assignments.
(a)    The Transferor, the Retention Holder and the Issuer acknowledge and agree
that, solely for administrative convenience, but without limiting the Issuer’s
ability to purchase Collateral Obligations directly from third parties as
provided in Section 2.1(j), any document or assignment agreement (or, in the
case of any Underlying Note, any chain of endorsement) required to be executed
and delivered in connection with (a) the acquisition of a Collateral Obligation
as a lender at the closing thereof may be executed and delivered directly by the
Issuer at the direction of the Transferor or of the Retention Holder or (b) the
transfer of a Collateral Obligation in accordance with the terms of related
Underlying Documents may reflect that the Transferor or the Retention Holder (or
any affiliate thereof or any third party from whom the Transferor or the
Retention Holder, as applicable, may purchase a Collateral Obligation) is
assigning such Collateral Obligation directly to the Issuer. Nothing in any such
document or assignment agreement (or, in the case of any Underlying Note,
nothing in such chain of endorsement) shall be deemed to impair the transfers of
the related Collateral Obligations by the Transferor to the Retention Holder and
the Retention Holder

20660455.5.BUSINESS 
13
 




--------------------------------------------------------------------------------




to the Issuer in accordance with the terms of this Agreement. Notwithstanding
the provisions of this Agreement, the Issuer, so long as the EU Acquisition Test
and the other conditions set forth in the Indenture are met, may also acquire
Collateral Obligations that are not Affiliate Originated Collateral Obligations
or Retention Holder Seasoned Collateral Obligations directly from the seller
thereof in a secondary market purchase.
Section 2.7.    Delivery of Documents.
With respect to each Collateral Obligation transferred hereunder as part of the
Conveyed Collateral, within five (5) Business Days after the related Settlement
Date (or on or prior to the Closing Date, with respect to the Initial Collateral
Obligations), the Transferor, on behalf of the Retention Holder and the Issuer,
will deliver or cause to be delivered to the Custodian, to the extent not
previously delivered, all Assets with respect to such Collateral Obligations in
accordance with the definition of “Deliver”.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES
The Transferor and the Retention Holder, as applicable, each makes, and upon
execution of each Subsequent Transfer Agreement is deemed to make, the following
representations and warranties, on which the Retention Holder or the Issuer, as
applicable, will rely in acquiring the Initial Conveyed Collateral and any
Subsequent Conveyed Collateral on any applicable Cut-Off Date, and on which, in
each case, each of the parties hereto acknowledges and agrees that the Trustee,
for the benefit of the Secured Parties, shall be entitled to rely as an express
third party beneficiary as a condition of the Issuer entering into the
Transaction Documents to which it is a party and of the Noteholders purchasing
the Notes. Each of the parties hereto acknowledges and agrees that such
representations and warranties are being made by the Transferor for the benefit
of the Retention Holder, the Issuer and the Trustee, for the benefit of the
Secured Parties, and by the Retention Holder for the benefit of the Issuer and
the Trustee, for the benefit of the Secured Parties.
Except as otherwise specifically set forth herein, the representations and
warranties set forth in this Article III are given as of the Closing Date or the
related Settlement Date, as applicable, but shall survive the sale, transfer and
assignment of the Conveyed Collateral to the Retention Holder and to the Issuer
hereunder or under a Subsequent Transfer Agreement, as applicable.
The representations and warranties set forth in Sections 3.1(j) and 3.4(a) may
not be waived by any Person and shall survive the termination of this Agreement.
Section 3.1.    Representations and Warranties of the Transferor.
By its execution of this Agreement and each Subsequent Transfer Agreement, the
Transferor represents and warrants that:
(c)    Organization and Good Standing. The Transferor is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and has full power and authority to own its assets and to transact
the business in which it is currently

20660455.5.BUSINESS 
14
 




--------------------------------------------------------------------------------




engaged, and is duly qualified as a foreign corporation and is in good standing
under the laws of each jurisdiction where its ownership or lease of property,
the conduct of its business or the performance of this Agreement or any other
Transaction Document applicable to it would require such qualification, except
for those jurisdictions in which the failure to be so qualified, authorized or
licensed would not have a material adverse effect on the business operations,
assets or financial condition of the Transferor or on the validity or
enforceability of this Agreement or the provisions of any other Transaction
Document applicable to the Transferor, or the performance by the Transferor of
its duties hereunder or thereunder.
(d)    Authorization; Valid Sale; Binding Obligations. The Transferor has the
power and authority to make, execute, deliver and perform this Agreement and the
other Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and had the power and authority to form the Retention Holder and
the Issuer, to act as designated manager of each of the Retention Holder and the
Issuer and to cause each of the Retention Holder and the Issuer to make,
execute, deliver and perform its respective obligations under this Agreement and
the other Transaction Documents to which it is a party and has taken all
necessary corporate action to authorize, on behalf of itself individually, the
execution, delivery and performance of this Agreement and the other Transaction
Documents to which it is a party and to authorize as designated manager on
behalf of the Retention Holder and of the Issuer the execution, delivery and
performance of this Agreement and the other Transaction Documents to which the
Retention Holder or the Issuer, respectively, is a party. This Agreement and
each Subsequent Transfer Agreement, if any, shall effect a valid sale (or
contribution, as the case may be), transfer and assignment of, or Grant of a
security interest in, the Conveyed Collateral being so transferred, conveyed and
assigned from the Transferor to the Retention Holder, enforceable against the
Transferor and creditors of and purchasers from the Transferor. This Agreement
and the other Transaction Documents to which the Transferor is a party
constitute the legal, valid and binding obligations of the Transferor
enforceable in accordance with their terms, except as enforcement of such terms
may be limited by bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and general
principles of equity, whether considered in a suit at law or in equity.
(e)    No Consent Required. No consent of any other Person and no license,
permit, order, approval or authorization of, exemption by, notice or report to,
or registration, filing or declaration with, any governmental authority or court
or any other Person is required to be obtained by the Transferor in connection
with this Agreement or any other Transaction Document to which it is a party or
the execution, delivery, performance, validity or enforceability of this
Agreement or any other Transaction Document to which it is a party or the
obligations imposed on the Transferor hereunder or under the terms of the
Indenture or any other Transaction Document to which it is a party other than
those that have been obtained or made.
(f)    No Violations. The execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a party, and the consummation
of the transactions contemplated hereby and thereby, will not violate its
certificate of incorporation or bylaws or any material requirement of law
applicable to the Transferor, or constitute a material breach of any mortgage,
indenture, contract or other agreement to which the Transferor is a party or by
which the

20660455.5.BUSINESS 
15
 




--------------------------------------------------------------------------------




Transferor or any of the Transferor’s properties may be bound, or result in the
creation or imposition of any security interest, lien, charge, pledge or
encumbrance of any kind upon any of its properties pursuant to the terms of any
such mortgage, indenture, contract or other agreement, other than as
contemplated by the Transaction Documents.
(g)    Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Transferor threatened, against the Transferor or any of its properties or
with respect to this Agreement, the other Transaction Documents to which it is a
party or the Notes (i) that, if adversely determined, would in the reasonable
judgment of the Transferor be expected to have a material adverse effect on (1)
the business, properties, assets or condition (financial or otherwise) of the
Transferor or (2) the transactions contemplated by this Agreement or the other
Transaction Documents to which the Transferor is a party or (ii) seeking to
adversely affect the federal income tax or other federal, state or local tax
attributes of the Notes.
(h)    Solvency. The Transferor, at the time of and after giving effect to each
conveyance of Conveyed Collateral hereunder and the transactions contemplated
hereunder and under the Indenture and the other Transaction Documents, is
solvent and is not aware of any pending insolvency.
(i)    Taxes. The Transferor has filed or caused to be filed all tax returns
which, to its knowledge, are required to be filed by it and has paid all taxes
shown to be due and payable on such returns or on any assessments made against
it or any of its property and all other taxes, fees or other charges imposed on
it or any of its property by any governmental authority (other than any amount
of tax due, the validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which reserves in accordance with
generally accepted accounting principles have been provided on its books); no
tax lien has been filed and, to the Transferor’s knowledge, no claim is being
asserted, with respect to any such tax, fee or other charge.
(j)    Place of Business; No Changes. The Transferor has not changed its name
since 2004 or the State under whose laws it is formed, whether by amendment of
its certificate of incorporation, by reorganization or otherwise.
(k)    Sale Treatment. Other than for tax and accounting purposes, the
Transferor has treated and will treat the conveyance of the Conveyed Collateral
to the Retention Holder for all purposes as a sale by the Transferor and
purchase by the Retention Holder on all of its relevant books and records.
(l)    Security Interest.
(i)    In the event that the transfer by the Transferor to the Retention Holder
of any Conveyed Collateral is determined not to be an absolute transfer, this
Agreement is effective to create in favor of the Retention Holder a valid and
continuing security interest (as defined in the UCC) in all of the right, title
and interest of the Transferor in, to and under such Conveyed Collateral, which
security interest is perfected and is prior to all other liens

20660455.5.BUSINESS 
16
 




--------------------------------------------------------------------------------




(other than Permitted Liens), and is enforceable as such against, all creditors
of and purchasers from the Transferor.
(ii)    Each Collateral Obligation conveyed hereunder constitutes or is
evidenced by a Financial Asset, an Instrument, a Certificated Security or a
general intangible (as defined in the UCC).
(iii)    The Transferor, at the time of and before giving effect to each
conveyance of Conveyed Collateral hereunder, owns or will own such Conveyed
Collateral free and clear of any lien, claim or encumbrance of any Person (other
than Permitted Liens and any security interest therein which will be released
contemporaneously with the conveyance of such Conveyed Collateral hereunder),
and, upon the conveyance by the Transferor to the Retention Holder of any
Conveyed Collateral pursuant to this Agreement or any Subsequent Transfer
Agreement, the Retention Holder will own such Conveyed Collateral free and clear
of any and all liens, claims or encumbrances created by, or attaching to
property of, the Transferor (other than Permitted Liens).
(iv)    The Transferor, at the time of and before giving effect to each
conveyance of Conveyed Collateral hereunder, has received or will have received
all consents and approvals required by the terms of any Conveyed Collateral to
the conveyance of such Conveyed Collateral hereunder to the Retention Holder.
(v)    The Transferor, at the time of and before giving effect to each
conveyance of Conveyed Collateral hereunder, has caused or will cause the filing
of all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in such Conveyed Collateral granted to the Retention Holder under this
Agreement to the extent perfection can be achieved by filing a financing
statement.
(vi)    Other than the conveyance to the Retention Holder and the security
interest granted to the Retention Holder pursuant to this Agreement (and any
security interest therein which will be released contemporaneously with the
conveyance of such Conveyed Collateral hereunder), the Transferor has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of such Conveyed Collateral. The Transferor has not authorized the filing
of, and is not aware of, any financing statements against the Transferor that
include a description of collateral covering such Conveyed Collateral other than
(1) any financing statement relating to the security interest Granted to the
Retention Holder under this Agreement, (2) any financing statement that has
been, or that at the time of the conveyance of such Collateral Obligation will
have been, terminated in its entirety or, if necessary, amended to release such
Conveyed Collateral and (3) any financing statement that has been filed to
perfect a security interest which will be released contemporaneously with the
conveyance of such Conveyed Collateral hereunder. The Transferor is not aware of
the filing of any judgment, employee benefit or tax lien filings against it.
(vii)    On or prior to the Closing Date (with respect to the Initial Collateral
Obligations) and within five (5) Business Days after the related Settlement Date
(with respect

20660455.5.BUSINESS 
17
 




--------------------------------------------------------------------------------




to any Subsequent Conveyed Collateral), copies (or originals, if required by the
definition of “Required Loan Documents”) of the Required Loan Documents have
been delivered to the Custodian.
(viii)    None of the Underlying Notes that constitute or evidence the Conveyed
Collateral has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Retention Holder,
the Issuer or in blank or to the Trustee.
(m)    Value Given. The cash payments and corresponding increase in the
Transferor’s equity interest in the Retention Holder received by the Transferor
in respect of the purchase price of all Conveyed Collateral conveyed hereunder
constitutes reasonably equivalent value in consideration for the conveyance to
the Retention Holder of such Conveyed Collateral under this Agreement, such
conveyance was not made for or on account of an antecedent debt owed by the
Retention Holder to the Transferor, and such conveyance was not and is not
voidable or subject to avoidance under any Insolvency Law.
(n)    No Defaults. The Transferor is not in default with respect to any order
or decree of any court or any order, regulation or demand of any federal, state,
municipal or governmental agency, which default might have consequences that
would materially and adversely affect the condition (financial or otherwise) or
operations of it or its respective properties or could reasonably be expected to
have consequences that would materially and adversely affect its performance
hereunder.
(o)    Bulk Transfer Laws. The transfer, assignment and conveyance of the
Conveyed Collateral by the Transferor pursuant to this Agreement are not subject
to the bulk transfer laws or any similar statutory provisions in effect in any
applicable jurisdiction.
(p)    Origination and Collection Practices. The origination and collection
practices used with respect to each Collateral Obligation have been in all
material respects legal, proper, and customary in the Collateral Obligation
origination and servicing business.
(q)    Lack of Intent to Hinder, Delay or Defraud. Neither the Transferor nor
any of its Affiliates sold or will sell any interest in any Conveyed Collateral
with any intent to hinder, delay or defraud any of their respective creditors.
(r)    Nonconsolidation. The Transferor conducts, and will at all times conduct,
its affairs such that neither the Retention Holder nor the Issuer would be
substantively consolidated in the estate of the Transferor and their respective
separate existences would not be disregarded in the event of a bankruptcy of the
Transferor (provided, however, the Transferor does not hereby agree to maintain
the solvency of the Retention Holder or of the Issuer).
(s)    Accuracy of Information. All written factual information heretofore
furnished by the Transferor for purposes of or in connection with this Agreement
or the other Transaction Documents to which the Transferor is a party, or any
transaction contemplated hereby or thereby is, and all such written factual
information hereafter furnished by the Transferor hereunder

20660455.5.BUSINESS 
18
 




--------------------------------------------------------------------------------




or thereunder will be, true and accurate in all material respects, on or as of
the date such information is stated or certified; provided that the Transferor
shall not be responsible for any factual information furnished to it by any
third party not affiliated with it except to the extent that a Responsible
Officer of the Transferor has actual knowledge that such factual information is
inaccurate in any material respect.
(t)    Investment Company Act. The Transferor is not required to register as an
“investment company” under the 1940 Act.
(u)    Retention of Net Economic Interest Letter. Each representation of the
Transferor in the Retention of Net Economic Interest Letter is true and correct
and the Transferor is not in breach of any of its obligations under the
Retention of Net Economic Interest Letter.
Section 3.2.    Representations and Warranties Regarding the Collateral
Obligations.
The Transferor hereby represents to the Retention Holder, to the Issuer and to
the Trustee for the benefit of the Secured Parties that (i) each Collateral
Obligation conveyed hereunder, as of the Closing Date or its related Settlement
Date, as applicable, satisfies the definition of “Collateral Obligation” under
the Indenture, and (ii) the information set forth on Schedule 1 hereto or on
Schedule I to any Subsequent Transfer Agreement, as applicable, and, to the
extent such information is set forth therein, in the Schedule of Collateral
Obligations under the Indenture is true and correct in all material respects as
of the Closing Date or as of the related Cut-off Date, as applicable.
Section 3.3.    Representations and Warranties of the Retention Holder.
By its execution of this Agreement and each Subsequent Transfer Agreement, the
Retention Holder represents and warrants that:
(c)    Organization and Good Standing. The Retention Holder is a limited
liability company duly organized, validly existing and in good standing under
the law of the State of Delaware, and has full power and authority to own its
assets and to transact the business in which it is currently engaged, and is
duly qualified as a foreign limited liability company and is in good standing
under the laws of each jurisdiction where its ownership or lease of property,
the conduct of its business or the performance of this Agreement or any other
Transaction Document applicable to it would require such qualification, except
for those jurisdictions in which the failure to be so qualified, authorized or
licensed would not have a material adverse effect on the business operations,
assets or financial condition of the Retention Holder or on the validity or
enforceability of this Agreement or the provisions of any other Transaction
Document applicable to the Retention Holder, or the performance by the Retention
Holder of its duties hereunder or thereunder.
(d)    Authorization; Valid Sale; Binding Obligations. The Retention Holder has
the power and authority to make, execute, deliver and perform this Agreement and
the other Transaction Documents to which it is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which it is a party, and has taken all necessary limited liability
company action to authorize the execution, delivery and performance of this

20660455.5.BUSINESS 
19
 




--------------------------------------------------------------------------------




Agreement and the other Transaction Documents to which it is a party. This
Agreement and each Subsequent Transfer Agreement, if any, shall effect a valid
sale (or contribution, as the case may be), transfer and assignment of, or Grant
of a security interest in, the Conveyed Collateral being so transferred,
conveyed and assigned from the Retention Holder to the Issuer, enforceable
against the Retention Holder and creditors of and purchasers from the Retention
Holder. This Agreement and the other Transaction Documents to which the
Retention Holder is a party constitute the legal, valid and binding obligations
of the Retention Holder enforceable in accordance with their terms, except as
enforcement of such terms may be limited by bankruptcy, reorganization,
insolvency, moratorium and other laws affecting the enforcement of creditors’
rights generally and general principles of equity, whether considered in a suit
at law or in equity.
(e)    No Consent Required. No consent of any other Person and no license,
permit, order, approval or authorization of, exemption by, notice or report to,
or registration, filing or declaration with, any governmental authority or court
or any other Person is required to be obtained by the Retention Holder in
connection with this Agreement or any other Transaction Document to which it is
a party or the execution, delivery, performance, validity or enforceability of
this Agreement or any other Transaction Document to which it is a party or the
obligations imposed on the Retention Holder hereunder or under the terms of the
Indenture or any other Transaction Document to which it is a party other than
those that have been obtained or made.
(f)    No Violations. The execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a party by the Retention
Holder, and the consummation of the transactions contemplated hereby and
thereby, will not violate its limited liability company agreement or any
material requirement of law applicable to the Retention Holder, or constitute a
material breach of any mortgage, indenture, contract or other agreement to which
the Retention Holder is a party or by which the Retention Holder or any of the
Retention Holder’s properties may be bound, or result in the creation or
imposition of any security interest, lien, charge, pledge, preference, equity or
encumbrance of any kind upon any of its properties pursuant to the terms of any
such mortgage, indenture, contract or other agreement, other than as
contemplated by the Transaction Documents.
(g)    Litigation. No litigation or administrative proceeding of or before any
court, tribunal or governmental body is currently pending, or to the knowledge
of the Retention Holder threatened, against the Retention Holder or any of its
properties or with respect to this Agreement or any other Transaction Documents
to which it is a party (i) that, if adversely determined, would in the
reasonable judgment of the Retention Holder be expected to have a material
adverse effect on (1) the business, properties, assets or condition (financial
or otherwise) of the Retention Holder or (2) the transactions contemplated by
this Agreement or the other Transaction Documents to which the Retention Holder
is a party or (ii) seeking to adversely affect the federal income tax or other
federal, state or local tax attributes of the Notes.
(h)    Solvency. The Retention Holder, at the time of and after giving effect to
each conveyance of Conveyed Collateral hereunder and the transactions
contemplated hereunder and under the Indenture and the other Transaction
Documents, is solvent and is not aware of any pending insolvency.

20660455.5.BUSINESS 
20
 




--------------------------------------------------------------------------------




(i)    Taxes. The Retention Holder has filed or caused to be filed all tax
returns which, to its knowledge, are required to be filed by it and has paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any governmental authority (other than
any amount of tax due, the validity of which is currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
accordance with generally accepted accounting principles have been provided on
its books); no tax lien has been filed and, to the Retention Holder’s knowledge,
no claim is being asserted, with respect to any such tax, fee or other charge.
(j)    Place of Business; No Changes. The Retention Holder has not changed its
name or the State under whose laws it is formed, whether by amendment of its
certificate of formation, by reorganization or otherwise.
(k)    Sale Treatment. Other than for tax and accounting purposes, the Retention
Holder has treated and will treat each of (i) the acquisition of the Conveyed
Collateral from the Transferor and (ii) the conveyance of the Conveyed
Collateral to the Issuer for all purposes as a purchase by the Retention Holder
from the Transferor and a sale by the Retention Holder to the Issuer on all of
its relevant books and records.
(l)    No Defaults. The Retention Holder is not in default with respect to any
order or decree of any court or any order, regulation or demand of any federal,
state, municipal or governmental agency, which default might have consequences
that would materially and adversely affect the condition (financial or
otherwise) or operations of it or its respective properties or could reasonably
be expected to have consequences that would materially and adversely affect its
performance hereunder.
(m)    Bulk Transfer Laws. The transfer, assignment and conveyance of the
Conveyed Collateral by the Retention Holder pursuant to this Agreement are not
subject to the bulk transfer laws or any similar statutory provisions in effect
in any applicable jurisdiction.
(n)    Lack of Intent to Hinder, Delay or Defraud. The Retention Holder did not
and will not sell any interest in any Conveyed Collateral with any intent to
hinder, delay or defraud any of its creditors.
(o)    Nonconsolidation. The Retention Holder conducts, and will at all times
conduct, its affairs such that neither the Issuer nor the Transferor would be
substantively consolidated in the estate of the Retention Holder and their
respective separate existences would not be disregarded in the event of the
Retention Holder’s bankruptcy (provided, however, the Retention Holder does not
hereby agree to maintain the solvency of the Issuer).
(p)    Accuracy of Information. All written factual information heretofore
furnished by the Retention Holder for purposes of or in connection with this
Agreement or the other Transaction Documents to which the Retention Holder is a
party, or any transaction contemplated hereby or thereby is, and all such
written factual information hereafter furnished by the Retention Holder
hereunder or thereunder will be, true and accurate in all material respects, on
or as of the

20660455.5.BUSINESS 
21
 




--------------------------------------------------------------------------------




date such information is stated or certified; provided that the Retention Holder
shall not be responsible for any factual information furnished to it by any
third party not affiliated with it or the Transferor, except to the extent that
a Responsible Officer of the Retention Holder has actual knowledge that such
factual information is inaccurate in any material respect.
(q)    Investment Company Act. The Retention Holder is not required to register
as an “investment company” under the 1940 Act.
(r)     Retention of Net Economic Interest Letter. Each representation of the
Retention Holder in the Retention of Net Economic Interest Letter is true and
correct and the Retention Holder is not in breach of any of its obligations
under the Retention of Net Economic Interest Letter.
Section 3.4.    Additional Representations and Warranties of the Retention
Holder.
By its execution of this Agreement and each Subsequent Transfer Agreement, the
Retention Holder additionally represents and warrants as of the Closing Date or
the related Settlement Date, as applicable, that:
(i)    Security Interest.
(ix)    In the event that the conveyance by the Retention Holder to the Issuer
of any Conveyed Collateral is determined not to be an absolute transfer, this
Agreement is effective to create in favor of the Issuer a valid and continuing
security interest (as defined in the UCC) in all of the right, title and
interest of the Retention Holder in, to and under such Conveyed Collateral,
which security interest is perfected and is prior to all other liens (other than
Permitted Liens), and is enforceable as such against, all creditors of and
purchasers from the Retention Holder.
(x)    Each Collateral Obligation conveyed hereunder constitutes or is evidenced
by a Financial Asset, an Instrument, a Certificated Security or a general
intangible (as defined in the UCC).
(xi)    Upon the conveyance by the Retention Holder to the Issuer of any
Conveyed Collateral pursuant to this Agreement or any Subsequent Transfer
Agreement, the Issuer will own such Conveyed Collateral free and clear of any
and all liens, claims or encumbrances created by, or attaching to property of,
the Retention Holder (other than Permitted Liens).
(xii)    The Retention Holder has received all consents and approvals required
by the terms of any Conveyed Collateral to the conveyance of such Conveyed
Collateral hereunder to the Issuer.
(xiii)    The Retention Holder has caused the filing of all appropriate
financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
such Conveyed Collateral granted

20660455.5.BUSINESS 
22
 




--------------------------------------------------------------------------------




to the Issuer under this Agreement to the extent perfection can be achieved by
filing a financing statement.
(xiv)    Other than the conveyance to the Issuer and the security interest
granted to the Issuer pursuant to this Agreement, the Retention Holder has not
pledged, assigned, sold, granted a security interest in or otherwise conveyed
any of such Conveyed Collateral. The Retention Holder has not authorized the
filing of, and is not aware of, any financing statements against the Retention
Holder that include a description of such Conveyed Collateral other than any
financing statement that has been terminated in its entirety or released as to
such Conveyed Collateral. The Retention Holder is not aware of the filing of any
judgment, employee benefit or tax lien filings against it.
(xv)    On or prior to the Closing Date (with respect to the Initial Collateral
Obligations) and within five (5) Business Days after the related Settlement Date
(with respect to any Subsequent Conveyed Collateral), copies (or originals, if
required by the definition of “Required Loan Documents”) of the Required Loan
Documents have been delivered to the Custodian.
(xvi)    None of the Underlying Notes that constitute or evidence the Conveyed
Collateral has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Issuer or in blank
or to the Trustee.
(j)    Value Given. The cash payments and the receipt of any Notes issued by the
Issuer to the Retention Holder on the Closing Date (and the corresponding
increase in the Retention Holder’s equity interest in the Issuer represented by
the Interests) received by the Retention Holder in respect of the purchase price
(and capital contribution) of all Conveyed Collateral conveyed hereunder
constitutes reasonably equivalent value in consideration for the conveyance to
the Issuer of such Conveyed Collateral under this Agreement, such transfer was
not made for or on account of an antecedent debt owed by the Issuer to the
Retention Holder, and such transfer was not and is not voidable or subject to
avoidance under any Insolvency Law.
Section 3.5.    Representations and Warranties of the Issuer.
By its execution of this Agreement and each Subsequent Transfer Agreement, the
Issuer represents and warrants to the Retention Holder and the Transferor that:
(b)    Organization and Good Standing. The Issuer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is duly qualified as a foreign limited liability company
and is in good standing in each jurisdiction where the conduct of its business
requires such license, qualification or good standing, except where the failure
to be so licensed or qualified or in good standing would not have a material
adverse effect the ownership or use of its assets, the validity or
enforceability of the Transaction Documents to which it is a party, or the
ability of the Issuer to perform its obligations hereunder or thereunder.

20660455.5.BUSINESS 
23
 




--------------------------------------------------------------------------------




(c)    Power and Authority. The Issuer has the power and authority to execute
and deliver the Transaction Documents and all other documents and agreements
contemplated hereby and thereby to which it is a party, as well as to carry out
the terms hereof and thereof.
(d)    Valid Execution; Binding Obligations. The Issuer has taken all necessary
action, including but not limited to all requisite limited liability company
action, to authorize the execution, delivery and performance of the Transaction
Documents and all other documents and agreements contemplated hereby and thereby
to which it is a party. When executed and delivered by the Issuer each of the
Transaction Documents to which it is a party will constitute the legal, valid
and binding obligation of the Issuer enforceable in accordance with its terms
subject, as to enforcement, to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
affecting the enforcement of creditors rights in general, and except as such
enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity).
(e)    Authorizations. All authorizations, licenses, permits, certificates,
franchises, consents, approvals and undertakings which are required to be
obtained by the Issuer under any applicable law which are material to (i) the
conduct of its business, (ii) the ownership, use, operation or maintenance of
its properties or (iii) the performance by the Issuer of its obligations under
or in connection with the Transaction Documents to which it is a party, have
been received and all such authorizations, licenses, permits, certificates,
franchises, consents, approvals and undertakings are in full force and effect.
(f)    No Violations. The execution, issuance and delivery of, and performance
by the Issuer of its obligations under, the Transaction Documents to which it is
a party and any and all instruments or documents required to be executed or
delivered by it pursuant to or in connection herewith or therewith were and are
within the powers of the Issuer and will not violate any provision of any law,
regulation, decree or governmental authorization applicable to the Issuer or its
limited liability company agreement, and will not violate or cause a default
under any provision of any contract, agreement, mortgage, indenture or other
undertaking to which the Issuer is a party or which is binding upon the Issuer
or any of its property or assets, and will not result in the imposition or
creation of any lien, charge or encumbrance upon any of the properties or assets
of the Issuer pursuant to the provisions of any such contract, agreement,
mortgage, indenture or undertaking, other than as specifically set forth in the
Indenture.
(g)    Litigation. There are no legal, governmental or regulatory proceedings
pending to which the Issuer is a party or to which any of its property is
subject, which if determined adversely to the Issuer would individually or in
the aggregate have a material adverse effect on the performance by the Issuer of
the Transaction Documents to which it is a party or the consummation of the
transactions contemplated hereunder or thereunder, and to the best of its
knowledge, no such proceedings are threatened or contemplated.
ARTICLE IV    
PERFECTION OF TRANSFER
AND PROTECTION OF SECURITY INTERESTS

20660455.5.BUSINESS 
24
 




--------------------------------------------------------------------------------




Section 4.1.    Custody of Collateral Obligation.
On or prior to the Closing Date (with respect to the Initial Collateral
Obligations) and within five (5) Business Days after the related Settlement Date
(with respect to any Subsequent Conveyed Collateral), copies (or originals, if
required by the definition of Required Loan Documents) of the Required Loan
Documents shall be delivered by the Transferor to the Custodian.
Section 4.2.    Filing.
On or prior to the Closing Date, the Transferor shall cause the UCC-1 financing
statement(s) and UCC-3 financing statement amendment, if necessary, referred to
in Section 2.2(a)(iv) hereof to be filed. Notwithstanding the obligation of the
Transferor set forth in the preceding sentence, each of the Transferor, the
Retention Holder and the Issuer hereby authorizes the Collateral Manager to
prepare and file, at the expense of the Collateral Manager, such UCC financing
statements (including but not limited to renewal or continuation statements) and
amendments or supplements thereto or other instruments as the Collateral Manager
may from time to time deem necessary or appropriate in order to perfect and
maintain the security interests granted hereunder in accordance with the UCC.
Section 4.3.    Changes in Name, Company Structure or Location.
(k)    During the term of this Agreement, neither the Transferor nor the
Retention Holder shall change its name, organizational structure, existence,
state of formation or location without first giving at least thirty (30) days’
prior written notice to the Trustee and the Collateral Manager.
(l)    If any change in the Transferor’s or the Retention Holder’s name,
organizational structure, existence, state of formation, location or other
action would make any financing or continuation statement or notice of ownership
interest or lien relating to any Conveyed Collateral seriously misleading within
the meaning of applicable provisions of the UCC or any title statute, the
Transferor or the Retention Holder, as applicable, no later than ten (10)
Business Days after the effective date of such change, shall file such
amendments as may be required to preserve and protect the Retention Holder’s,
the Issuer’s and the Trustee’s respective interests in the Conveyed Collateral.
Section 4.4.    Costs and Expenses.
Under the Collateral Management Agreement, the Issuer will be obligated to pay
or reimburse the Collateral Manager for all reasonable costs and disbursements
in connection with the perfection and the maintenance of perfection, as against
all third parties, of the Retention Holder’s, Issuer’s and Trustee’s respective
right, title and interest in and to the Conveyed Collateral (including, without
limitation, the security interests provided for in the Indenture).
Section 4.5.    Sale Treatment.

20660455.5.BUSINESS 
25
 




--------------------------------------------------------------------------------




Other than for tax and accounting purposes, each of the Transferor and the
Retention Holder and the Retention Holder and the Issuer, as applicable, shall
treat the conveyance of Conveyed Collateral made hereunder for all purposes as a
sale by the Transferor and purchase by the Retention Holder and as a sale by the
Retention Holder and purchase by the Issuer, as applicable, on all of its
relevant books and records.
Section 4.6.    Separateness.
The Transferor agrees to take or refrain from taking or engaging in (with
respect to the Retention Holder and the Issuer) and the Retention Holder agrees
to take or refrain from taking or engaging in (with respect to the Transferor
and the Issuer) each of the actions or activities specified in the “substantive
consolidation” opinion of Dechert LLP (including any certificates delivered in
connection therewith) delivered on the Closing Date, upon which the conclusions
and opinions therein are based (provided, however, the Transferor does not
hereby agree to maintain the solvency of the Retention Holder or of the Issuer
and the Retention Holder does not hereby agree to maintain the solvency of the
Issuer).
ARTICLE V    
COVENANTS
Section 5.1.    Covenants of the Transferor.
The Transferor makes the following covenants, on which the Retention Holder will
rely in conveying the Initial Conveyed Collateral on the Closing Date (and any
Subsequent Conveyed Collateral on any applicable Cut-Off Date) to the Issuer,
and on which the Transferor acknowledges and agrees that the Issuer and the
Trustee, for the benefit of the Secured Parties, each shall be entitled to rely
as an express third party beneficiary as a condition of the Issuer and the
Trustee entering into the Transaction Documents to which each of them is a party
and as a condition to the Noteholders purchasing the Notes. The Retention Holder
acknowledges that such covenants are being made by the Transferor for the
benefit of the Issuer and for the benefit of the Trustee, for the benefit of the
Secured Parties.
(s)    Corporate Existence. During the term of this Agreement, the Transferor
will keep in full force and effect its existence, rights and franchises as a
corporation or other entity with limited liability under the laws of the
jurisdiction of its incorporation and will obtain and preserve its qualification
to do business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
other Transaction Documents and each other instrument or agreement necessary or
appropriate to the proper administration of this Agreement and the transactions
contemplated hereby. In addition, all transactions and dealings between the
Transferor and the Retention Holder will be conducted on an arm’s length basis.
(t)    Collateral Obligations Not to Be Evidenced by Promissory Notes. The
Transferor will take no action, nor permit any action to be taken, to cause any
Collateral Obligation not originally evidenced by a promissory note to be
evidenced by an Instrument, except in connection with the enforcement or
collection of such Collateral Obligation. In the event that any Collateral

20660455.5.BUSINESS 
26
 




--------------------------------------------------------------------------------




Obligation not originally evidenced by a promissory note is evidenced by an
Instrument, the Transferor shall deliver such Instrument to the Custodian.
(u)    Security Interests. Except as expressly provided herein, the Transferor
will not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any lien on, any Conveyed Collateral. The
Transferor will promptly notify the Retention Holder, the Issuer and the Trustee
of the existence of any such lien on any Conveyed Collateral; and the Transferor
shall defend the respective right, title and interest of the Retention Holder
and the Issuer in, to and under the Conveyed Collateral against all claims of
third parties; provided that nothing in this Section 5.1(c) shall prevent or be
deemed to prohibit the Transferor from suffering to exist Permitted Liens upon
any of the Conveyed Collateral. The Transferor shall promptly take all actions
required (including, but not limited to, all filings and other acts necessary or
advisable under the UCC of each relevant jurisdiction) in order to continue
(subject to Permitted Liens) the first-priority perfected security interest of
the Retention Holder in all Conveyed Collateral which has not been released
pursuant to the Indenture.
(v)    Compliance with Law. The Transferor hereby agrees to comply in all
material respects with all requirements of law applicable to it except where the
failure to do so would not have a material adverse effect on the Issuer.
(w)    Location. The Transferor shall not move its jurisdiction of incorporation
outside of the State of Delaware without thirty (30) days’ prior written notice
to the Retention Holder, the Issuer and the Trustee.
(x)    Merger or Consolidation of the Transferor.
(i)    Any Person into which the Transferor may be merged, consolidated or
converted, or any Person resulting from such merger, consolidation or conversion
to which the Transferor is a party, or any Person succeeding by acquisition or
transfer of substantially all of the assets and the business of the Transferor
shall be the successor to the Transferor hereunder and the other Transaction
Documents to which the Transferor is a party, without execution or filing of any
paper or any further act on the part of any of the parties hereto,
notwithstanding anything herein to the contrary.
(ii)    Upon the merger, consolidation or conversion of the Transferor or
transfer of substantially all of its assets and its business as described in
this Section 5.1(f), the Transferor shall provide the Retention Holder, the
Trustee, the Issuer and each Rating Agency notice of such merger, consolidation,
conversion or transfer of substantially all of the assets and business within
thirty (30) days after completion of the same.
(y)    Retention of Net Economic Interest Letter. The Transferor shall perform
its obligations under the Retention of Net Economic Interest Letter and, upon a
Responsible Officer of the Transferor becoming aware thereof, shall promptly
notify the Issuer of any breach of a representation, warranty or agreement
contained in the Retention of Net Economic Interest Letter.

20660455.5.BUSINESS 
27
 




--------------------------------------------------------------------------------




(z)    Affiliate Originated Collateral Obligations. The Transferor shall
identify to the Issuer each of the Collateral Obligations sold or transferred by
it to the Retention Holder and by the Retention Holder to the Issuer hereunder
that are Affiliate Originated Collateral Obligations.
Section 5.2.    Covenants of the Retention Holder.
The Retention Holder makes the following covenants, on which the Transferor and
the Issuer will rely in connection with the conveyance of the Initial Conveyed
Collateral on the Closing Date (and any Subsequent Conveyed Collateral on the
applicable Settlement Date) to the Retention Holder and the Issuer, and on which
the Retention Holder acknowledges and agrees the Issuer and the Trustee for the
benefit of the Secured Parties each shall be entitled to rely as an express
third party beneficiary as a condition of the Issuer and the Trustee entering
into the Transaction Documents to which each of them is a party and as a
condition to the Noteholders purchasing the Notes. Each of the Transferor and
the Issuer acknowledges that such covenants are being made by the Retention
Holder for the benefit of the Transferor, the Issuer and the Trustee for the
benefit of the Secured Parties.
(m)    Limited Liability Company Existence. During the term of this Agreement,
the Retention Holder will keep in full force and effect its existence, rights
and franchises as a limited liability company under the laws of the jurisdiction
of its organization and will obtain and preserve its qualification to do
business in each jurisdiction in which such qualification is or shall be
necessary to protect the validity and enforceability of this Agreement, the
other Transaction Documents and each other instrument or agreement necessary or
appropriate to the proper administration of this Agreement and the transactions
contemplated hereby. In addition, all transactions and dealings between (i) the
Retention Holder and the Transferor, and (ii) the Retention Holder and the
Issuer will be conducted on an arm’s length basis.
(n)    Collateral Obligations Not to Be Evidenced by Promissory Notes. The
Retention Holder will take no action, nor permit any action to be taken, to
cause any Collateral Obligation not originally evidenced by a promissory note to
be evidenced by an Instrument, except in connection with the enforcement or
collection of such Collateral Obligation. In the event that any Collateral
Obligation not originally evidenced by a promissory note is evidenced by an
Instrument, the Retention Holder shall deliver such Instrument to the Custodian.
(o)    Security Interests. Except as expressly provided herein, the Retention
Holder will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any lien on any Conveyed Collateral.
The Retention Holder will promptly notify the Transferor, the Issuer and the
Trustee of the existence of any such lien on any Conveyed Collateral; and the
Retention Holder shall defend the respective right, title and interest of the
Issuer in, to and under the Conveyed Collateral against all claims of third
parties; provided that nothing in this Section 5.2(c) shall prevent or be deemed
to prohibit the Grant of the Conveyed Collateral to the Trustee under the
Indenture. The Retention Holder shall promptly take all actions required
(including, but not limited to, all filings and other acts necessary or
advisable under the UCC of each relevant jurisdiction) in order to continue
(subject to any Permitted Lien) the first-priority perfected security interest
of the Issuer in all Conveyed Collateral which has not been released pursuant to
the Indenture.

20660455.5.BUSINESS 
28
 




--------------------------------------------------------------------------------




(p)    Compliance with Law. The Retention Holder hereby agrees to comply in all
material respects with all requirements of law applicable to it except where the
failure to do so would not have a material adverse effect on the Issuer.
(q)    Location. The Retention Holder shall not move its jurisdiction of
formation outside of the State of Delaware without thirty (30) days’ prior
written notice to the Issuer and the Trustee.
(r)    Retention of Net Economic Interest Letter. The Retention Holder shall
perform its obligations under the Retention of Net Economic Interest Letter and,
upon a Responsible Officer of the Retention Holder becoming aware thereof, shall
promptly notify the Issuer of any breach of a representation, warranty or
agreement contained in the Retention of Net Economic Interest Letter.
ARTICLE VI    
INDEMNIFICATION BY THE TRANSFEROR
Section 6.1.    Indemnification.
The Transferor agrees to indemnify, defend and hold the Retention Holder, the
Issuer, the Trustee and any of their respective managers, members, officers,
directors, employees, agents and professional advisors (any one of which is an
“Indemnified Party”) harmless from and against any and all claims, losses,
penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments and any other reasonable costs, fees and expenses (provided that any
indemnification for damages is limited to actual damages, not consequential,
special or punitive damages) that such Person may sustain as a result of the
failure of the Transferor to perform its duties in compliance in all material
respects with the terms of this Agreement, except to the extent arising from the
gross negligence, willful misconduct or fraud by the Person claiming
indemnification; provided that, for the avoidance of doubt, the obligations of
the Transferor set forth in Section 7.2 shall constitute the sole recourse to
the Transferor for any breach of the representations or warranties set forth in
Section 3.2. An Indemnified Party shall promptly notify the Transferor if a
claim is made by a third party with respect to this Agreement, and the
Transferor shall assume (with the consent of the Indemnified Party, such consent
not to be unreasonably withheld) the defense and any settlement of any such
claim and pay all expenses in connection therewith, including reasonable counsel
fees, and promptly pay, discharge and satisfy any judgment or decree which may
be entered against the Indemnified Party in respect of such claim. The parties
agree that the provisions of this Section 6.1 shall not be interpreted to
provide recourse to the Transferor against loss by reason of the bankruptcy,
insolvency or lack of creditworthiness of an Obligor or issuer with respect to a
Collateral Obligation, and the Transferor does not hereby agree to maintain the
solvency of the Retention Holder or of the Issuer. The Transferor shall have no
liability for making indemnification hereunder to the extent any such
indemnification constitutes recourse for uncollectible or uncollected amounts
payable under any Collateral Obligation.
Section 6.2.    Liabilities to Obligors.

20660455.5.BUSINESS 
29
 




--------------------------------------------------------------------------------




Except with respect to the funding commitment assumed by the Issuer with respect
to any Delayed Drawdown Collateral Obligation or Revolving Collateral Obligation
and customary obligations assumed by lenders in syndicated loans relating to
indemnification of agents, workout expenses, and other reimbursable expenses for
the preservation of collateral, the Transferor hereby acknowledges and agrees
that no obligation or liability of the Transferor to any Obligor under any of
the Collateral Obligations is intended to be assumed by the Retention Holder,
the Issuer, the Trustee or the Noteholders under or as a result of this
Agreement, any Subsequent Transfer Agreement and the transactions contemplated
hereby and under the other Transaction Documents, and the Trustee for the
benefit of the Secured Parties is expressly named as a third party beneficiary
of this Agreement for purposes of this Section 6.2.
Section 6.3.    Operation of Indemnities.
If the Transferor has made any indemnity payments to any Indemnified Party
pursuant to this Article VI and such Indemnified Party thereafter collects any
amounts from others in connection with the same matter or matters that gave rise
to such indemnity payments, such Indemnified Party will repay such amounts
collected to the Transferor up to and including the amount of such indemnity
payments.
Section 6.4.    Limitation on Liability.
The Transferor shall be liable under this Agreement only to the extent of the
obligations specifically undertaken by the Transferor under this Agreement. The
Transferor and any member, manager, director, officer, employee or agent of the
Transferor may rely in good faith on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder. The Transferor and any member, manager, director, officer, employee
or agent of the Transferor shall be reimbursed by the Retention Holder or by the
Issuer (subject to the availability of funds in accordance with the Priority of
Payments), as applicable, for any liability or expense incurred by reason of the
Retention Holder’s or the Issuer’s willful misfeasance, bad faith or negligence
(except errors in judgment) in the performance of its respective duties
hereunder, or by reason of reckless disregard of its obligations and duties
hereunder. The Transferor shall not be under any obligation to appear in,
prosecute or defend any legal action that shall not be incidental to its
obligations under this Agreement or the other Transaction Documents and that in
its opinion may involve it in any expense or liability.
ARTICLE VII    
OPTIONAL AND MANDATORY REPURCHASES
Section 7.1.    Optional Repurchases.
In addition to the right to substitute for any Collateral Obligations that
become subject to a Substitution Event, the Transferor shall have the right, but
not the obligation, to repurchase from the Retention Holder and cause the
Retention Holder to repurchase from the Issuer and convey to the Transferor any
such Collateral Obligation subject to the Repurchase and Substitution Limit and
the applicable provisions set forth in Sections 12.3 and 12.4 of the Indenture.
In the event of such a repurchase, the Transferor shall deposit in the
Collection Account an amount equal to the Transfer

20660455.5.BUSINESS 
30
 




--------------------------------------------------------------------------------




Deposit Amount for such Collateral Obligation (or applicable portion thereof) as
of the date of such repurchase (with the amount of the Transfer Deposit Amount
representing the outstanding principal balance of the repurchased Collateral
Obligation being deposited into the Principal Collection Subaccount and the
amount of the Transfer Deposit Amount representing accrued interest being
deposited into the Interest Collection Subaccount, regardless of whether such
amounts are deemed to be capital contributions). The Transferor, the Retention
Holder and the Issuer and, at the written direction of the Issuer, the Trustee,
shall execute and deliver such instruments, consents or other documents and
perform all acts reasonably requested by the Transferor or by the Collateral
Manager in order to effect the transfer and release of any of the Issuer’s and
Retention Holder’s interests in the Collateral Obligations (together with the
Assets related thereto) that are being repurchased and the release thereof from
the lien of the Indenture and from any security interests therein granted
pursuant to this Agreement. To the extent any cash or other property received by
the Issuer from the Retention Holder in connection with such a repurchase
exceeds the fair market value of the repurchased Collateral Obligation, such
excess shall be deemed a capital contribution from the Retention Holder to the
Issuer, and to the extent any cash or other property received by the Retention
Holder from the Transferor in connection with such a repurchase exceeds the fair
market value of the repurchased Collateral Obligation, such excess shall be
deemed a capital contribution from the Transferor to the Retention Holder.
Section 7.2.    Mandatory Repurchases or Substitutions.
Upon discovery by a Responsible Officer of the Collateral Manager of a breach of
any representation or warranty set forth in Section 3.2 which materially and
adversely affects the value of the Collateral Obligations or the interest
therein of the Noteholders or which materially and adversely affects the
interests of the Noteholders in the related Collateral Obligations in the case
of a representation and warranty relating to a particular Collateral Obligation
(each such Collateral Obligation, an “Ineligible Collateral Obligation”), the
Collateral Manager shall give prompt written notice of such breach or failure to
the parties hereunder and the Trustee. Within 30 days of the earlier of the
discovery by a Responsible Officer of the Transferor of any such breach or its
receipt of notice of any such breach, the Transferor shall (a) promptly cure
such breach in all material respects, (b) purchase the Collateral Obligation by
depositing in the Collection Account, within such 30-day period, an amount equal
to the Transfer Deposit Amount of such Collateral Obligation or (c) remove such
Collateral Obligation from the Issuer and substitute therefor one or more
Substitute Collateral Obligations satisfying the criteria listed under Section
2.5 of this Agreement and Section 12.3 of the Indenture by not later than 30
days after notice or such discovery of such breach. The Repurchase and
Substitution Limit will not apply to any Ineligible Collateral Obligation that
is repurchased or substituted by the Transferor in connection with a mandatory
repurchase or substitution. Such repurchase and substitution obligations
constitute the sole remedy available for a breach of Section 3.2.
Section 7.3.    Reassignment of Substituted or Repurchased Collateral
Obligations.
Upon (a) receipt by the Trustee for deposit in the Collection Account of the
Transfer Deposit Amount, in the case of any repurchased Collateral Obligation or
(b) upon the Settlement Date related to a Substitute Collateral Obligation
described in Section 2.5, the Issuer hereby assigns to the

20660455.5.BUSINESS 
31
 




--------------------------------------------------------------------------------




Retention Holder and the Retention Holder hereby assigns to the Transferor all
of the Issuer’s (or Retention Holder’s, as applicable) right, title and interest
in the Collateral Obligation being repurchased or substituted (together with the
Assets related thereto) without recourse, representation or warranty. Such
reassigned Collateral Obligation (together with the Assets related thereto)
shall no longer thereafter be deemed a part of the Assets and shall be deemed
released from the security interests created by this Agreement.
Section 7.4.    Repurchase and Substitution Limitations.
At all times, (a) the Aggregate Principal Balance of all Collateral Obligations
that are Substitute Collateral Obligations plus (b) the Aggregate Principal
Balance related to all Collateral Obligations that have been repurchased by the
Transferor hereunder pursuant to its right of optional repurchase or
substitution and not subsequently applied to purchase a Substitute Collateral
Obligation may not exceed an amount equal to 15% of the Net Purchased Loan
Balance; provided that clause (b) above shall not include (A) the Principal
Balance related to any Collateral Obligation that is repurchased by the
Transferor in connection with a proposed Specified Amendment to such Collateral
Obligation so long as (x) the Transferor certifies in writing to the Collateral
Manager and the Trustee that such purchase is, in the commercially reasonable
business judgment of the Transferor, necessary or advisable in connection with
the restructuring of such Collateral Obligation and such restructuring is
expected to result in a Specified Amendment to such Collateral Obligation, and
(y) the Collateral Manager certifies in writing to the Trustee that the
Collateral Manager either would not be permitted to or would not elect to enter
into such Specified Amendment pursuant to the Collateral Manager Standard or any
provision of the Indenture or the Collateral Management Agreement, (B) the
purchase price of any Collateral Obligations or, for the avoidance of doubt, any
Equity Securities sold by and at the option of the Issuer to the Transferor
pursuant to Section 12.1(d) or Section 12.1(g) of the Indenture as described in
Section 12.1(g)(i) of the Indenture, or (C) the Principal Balance related to any
Ineligible Collateral Obligation that is repurchased or substituted by
Transferor in connection with a mandatory repurchase or substitution thereof
pursuant to Section 7.2. The foregoing provisions in this paragraph constitute
the “Repurchase and Substitution Limit”.
ARTICLE VIII    
MISCELLANEOUS
Section 8.1.    Amendment.
(a)    This Agreement may be amended or waived from time to time by the parties
hereto by written agreement, with prior written notice to the Trustee, but
without consent of the Noteholders, to (i) cure any ambiguity or to correct or
supplement any provisions herein, (ii) comply with any changes in the Code,
(iii) enable the Issuer or Retention Holder to rely upon any exemption from
registration under the Securities Act or the 1940 Act, (iv) enable the Issuer,
Retention Holder or Transferor to comply with any applicable securities law or
Retention Requirement Laws (including the regulations implementing such laws),
(v) conform this Agreement to the final Offering Circular, (vi) comply with any
statute, rule, regulation, or technical or interpretive guidance enacted,
effective, or issued by regulatory agencies of the United States federal
government or any Member State of the European Economic Area or otherwise under
European law, after the Closing Date that are applicable to the Issuer, the
Notes or the transactions contemplated by the Indenture or by the

20660455.5.BUSINESS 
32
 




--------------------------------------------------------------------------------




final Offering Circular, including, without limitation, any applicable Retention
Requirement Laws, Final U.S. Risk Retention Rules, securities laws or Dodd-Frank
and all rules, regulations, and technical or interpretive guidance thereunder,
or as may otherwise be required so that the Issuer is not a “covered fund” as
defined in the Volcker Rule; and (vii) evidence the succession of another Person
to the Issuer, Retention Holder or Transferor, as applicable and the assumption
by any such successor Person of the covenants of the Issuer, Retention Holder or
Transferor, as applicable herein. Any other amendment or waiver to this
Agreement shall be subject to the consent of a Majority of the Controlling Class
and to the consent of a Majority of the Interests; provided that no such
amendment or waiver shall reduce in any manner the amount of, or delay the
timing of, any amounts received on Collateral Obligations which are required to
be distributed on any Note without the consent of the related Noteholder, or
change the rights or obligations of any other party hereto without the consent
of such party.
(b)    Prior to the execution of any such amendment or waiver, the Transferor
shall furnish to the Trustee and the Trustee shall furnish to each Rating Agency
and each Noteholder written notification of the substance of such proposed
amendment or waiver, together with a copy thereof.
(c)    Promptly after the execution of any such amendment or waiver, the Trustee
shall furnish a copy of such amendment or waiver to each Rating Agency and to
each Noteholder. It shall not be necessary for the consent of any Noteholders
pursuant to Section 8.1(a) to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents and of evidencing
the authorization by Noteholders of the execution thereof shall be subject to
such reasonable requirements as the Trustee may prescribe.
(d)    Prior to the execution of any amendment to this Agreement, the Issuer and
the Trustee shall be entitled to receive and rely upon an Opinion of Counsel
(which Opinion of Counsel may rely upon a certificate from a Responsible Officer
of the Issuer or of the Collateral Manager with respect to factual matters and
with respect to the effect of any such amendment or waiver on the economic
interests of the Issuer, the Noteholders or the Holders of any Interests)
stating that the execution of such amendment is authorized or permitted by this
Agreement. The Trustee may, but shall not be obligated to, consent to any such
amendment that affects such Trustee’s own rights, duties or immunities under
this Agreement or otherwise.
(e)    The Trustee, by its signature below, acknowledges and agrees to be bound
by the provisions of this Section 8.1.
Section 8.2.    Governing Law.
(a)    This Agreement shall be construed in accordance with, and this Agreement
and all matters arising out of or relating in any way whatsoever (whether in
contract, tort or otherwise) to this Agreement shall be governed by, the law of
the State of New York without reference to its conflicts of laws provisions
(other than Section 5-1401 of the New York General Obligations Law).

20660455.5.BUSINESS 
33
 




--------------------------------------------------------------------------------




(b)    EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. Each party hereto (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section 8.2(b).
Section 8.3.    Notices.
Unless expressly provided otherwise herein, all notices, demands, certificates,
requests, directions and communications hereunder shall be in writing and shall
be effective (a) upon receipt when sent through the U.S. mails, registered or
certified mail, return receipt requested, postage prepaid, with such receipt to
be effective the date of delivery indicated on the return receipt, (b) one (1)
Business Day after delivery to any overnight courier, (c) on the date personally
delivered to a Responsible Officer of the party to which sent, (d) on the date
transmitted by legible facsimile transmission with a confirmation of receipt, or
(e) upon receipt when transmitted by electronic transmission, in all cases
addressed to the recipient at such recipient’s address for notices set forth in
Schedule 2.
Any party may change the address, telecopy number, or email address to which
communications or copies directed to such party are to be sent by giving notice
to the other parties of such change of address, telecopy number, or email
address in conformity with the provisions of this Section 8.3 for the giving of
notice.
Unless the parties hereto otherwise agree, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender's receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor, provided, that if any such notice or
other communication is not sent or posted during normal business hours, such
notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day; provided, further, that if in any instance
the intended recipient declines or opts out of the receipt acknowledgment, then
such notice or communication shall be deemed to have been received on the
Business Day sent or posted, if sent or posted during normal business hours on
such Business Day, or if otherwise, at the opening of business on the next
Business Day.
Section 8.4.    Severability of Provisions.
If one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever prohibited or held invalid or
unenforceable, then such covenants, agreements, provisions or terms shall be
deemed severable from the remaining covenants, agreements, provisions or terms
of this Agreement and shall in no way affect the validity or

20660455.5.BUSINESS 
34
 




--------------------------------------------------------------------------------




enforceability of the other provisions of this Agreement and any such
prohibition, invalidity or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such covenant, agreement, provision or term
in any other jurisdiction.
Section 8.5.    Third Party Beneficiaries.
The parties hereto hereby manifest their intent that except as otherwise
expressly provided herein, no third party (other than the Trustee, on behalf of
the Secured Parties) shall be deemed a third party beneficiary of this
Agreement, and specifically that the Obligors and issuers of Collateral
Obligations are not third party beneficiaries of this Agreement.
Section 8.6.    Counterparts.
This Agreement (and each amendment, modification and waiver in respect of it)
may be executed and delivered in counterparts (including by e-mail (.pdf) or
facsimile transmission), each of which will be deemed an original, and all of
which together constitute one and the same instrument. Delivery of an executed
counterpart signature page of this Agreement by e-mail (.pdf) or facsimile shall
be effective as delivery of a manually executed counterpart of this Agreement.
Section 8.7.    Headings.
The headings of the various Sections herein are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof.
Section 8.8.    No Bankruptcy Petition; Disclaimer.
(a)    Each of the Transferor and the Retention Holder covenants and agrees
that, prior to the date that is one year and one day after the satisfaction and
discharge of the Indenture or, if longer, the applicable preference period then
in effect plus one day, it will not institute against the Retention Holder (in
the case of the Transferor), or the Issuer (in the case of the Transferor or the
Retention Holder), or join any other Person in instituting against the Retention
Holder or the Issuer, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States.
(b)    The provisions of this Section 8.8 shall be for the third party benefit
of those entitled to rely thereon, including the Trustee for the benefit of the
Secured Parties, and shall survive the termination of this Agreement.
Section 8.9.    Jurisdiction.
Each party hereto hereby irrevocably submits to the non-exclusive jurisdiction
of any New York State or Federal court sitting in the Borough of Manhattan in
The City of New York in any action or proceeding arising out of or relating this
Agreement, and hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
Federal court. Each party hereto hereby irrevocably waives, to the fullest
extent that it may legally do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. Each party hereto irrevocably consents
to the service of any and all process in any action or

20660455.5.BUSINESS 
35
 




--------------------------------------------------------------------------------




proceeding by the mailing or delivery of copies of such process to it the
address set forth in Schedule 2. Each party hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
Section 8.10.    Prohibited Transactions with Respect to the Transferor.
The Transferor shall not:
(a)    Provide credit to any Noteholder for the purpose of enabling such
Noteholder to purchase Notes; or
(b)    Purchase any Notes in an agency or trustee capacity.
Section 8.11.    No Partnership.
Nothing herein contained shall be deemed or construed to create a co-partnership
or joint venture between the parties hereto.
Section 8.12.    Successors and Assigns.
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
Section 8.13.    Duration of Agreement.
This Agreement shall continue in existence and effect until the satisfaction and
discharge of the Indenture.
Section 8.14.    Limited Recourse.
The obligations of the Issuer, the Retention Holder and the Transferor under
this Agreement and the other Transaction Documents are solely the limited
liability company or corporate obligations, as applicable, of the Issuer, the
Retention Holder and Transferor, respectively. No recourse shall be had for the
payment of any amount owing by the Issuer, the Retention Holder or Transferor
under this Agreement, any other Transaction Document or for the payment by the
Issuer, the Retention Holder or Transferor of any fee in respect hereof or any
other obligation or claim of or against the Issuer, the Retention Holder or
Transferor arising out of or based upon this Agreement or any other Transaction
Document, against any employee, officer, director, shareholder, partner, member
or manager of the Issuer, the Retention Holder or Transferor or of any Affiliate
of such Person (other than the Transferor, the Retention Holder or the Issuer,
as applicable). The provisions of this Section 8.14 shall survive the
termination of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



20660455.5.BUSINESS 
36
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
NEWSTAR FINANCIAL, INC.
By:    /s/ JOHN J. FRISHKOPF_______________    
Name:    John J. Frishkopf
Title:    Treasurer
NEWSTAR COMMERCIAL LOAN DEPOSITOR 2015-1 LLC
By: NewStar Financial, Inc., its Designated Manager
By:    /s/ JOHN J. FRISHKOPF_______________    
Name:    John J. Frishkopf
Title:    Treasurer
NEWSTAR COMMERCIAL LOAN FUNDING 2015-1 LLC
By: NewStar Financial, Inc., its Designated
Manager
By:    /s/ JOHN J. FRISHKOPF_______________    
Name:    John J. Frishkopf
Title:    Treasurer

20660455.5.BUSINESS

--------------------------------------------------------------------------------






 
Acknowledged and Agreed:
 
U.S. BANK NATIONAL ASSOCIATION
Not in its individual capacity, but solely as the Trustee
By:/s/ JACK LINDSAY
Name: Jack Lindsay
Title: Vice President
 





SCHEDULE 1


SCHEDULE OF INITIAL CONVEYED COLLATERAL




Issuer
Facility
Affiliate Originated Collateral Obligation (Yes/No)?
Par Amount
Retention Holder Purchase Rate
Issuer
Purchase Rate
5.11, Inc.
CP Funding
Yes


$2,481,250.00


99.5869%
99.5869%
Abeo Management Corporation
CP Funding
Yes
2,204,732.73


99.6400%
99.6400%
ACA Compliance Group
CP Funding
Yes
8,500,000.00


99.5089%
99.5089%
Acrisure, LLC
CP Funding
Yes
8,000,000.00


98.6078%
98.6078%
Airxcel
CP Funding
Yes
3,379,657.85


99.0000%
99.0000%
Airxcel
CP Funding
Yes
5,120,342.15


99.0668%
99.0668%
All Web Leads
CP Funding
Yes
2,303,251.07


99.1881%
99.1881%
AMS Holding, LLC
CP Funding
Yes
923,637.90


99.4912%
99.4912%
Ansira Holdings, LLC
CP Funding
Yes
3,450,057.16


99.3625%
99.3625%
Apex Companies, LLC
CP Funding
Yes
772,960.79


98.6641%
98.6641%
AVSC Holding Corp.
CP Funding
Yes
8,500,000.00


97.5716%
97.5716%
Business & Legal Reports (F/K/A M. Lee)
CP Funding
Yes
2,666,249.99


99.1694%
99.1694%


20660455.5.BUSINESS

--------------------------------------------------------------------------------




Issuer
Facility
Affiliate Originated Collateral Obligation (Yes/No)?
Par Amount
Retention Holder Purchase Rate
Issuer
Purchase Rate
CAbi LLC
CP Funding
Yes
465,760.94


99.4199%
99.4199%
Carpathia Hosting, Inc.
CP Funding
Yes
7,354,160.91


98.4731%
98.4731%
Castle Management Borrower LLC
CP Funding
Yes
2,327,500.00


99.0000%
99.0000%
Castle Management Borrower LLC
CP Funding
Yes
2,250,000.00


99.0712%
99.0712%
Colson Caster
CP Funding
Yes
484,606.33


99.1710%
99.1710%
Colson Caster
CP Funding
Yes
261,014.35


99.1710%
99.1710%
Comar, Inc.
CP Funding
Yes
1,123,883.93


99.2500%
99.2500%
Comar, Inc.
CP Funding
Yes
3,975,000.00


99.3116%
99.3116%
ComPsych Holdings Corp.
CP Funding
Yes
1,328,116.90


99.9415%
99.9415%
Confie Seguros
CP Funding
Yes
8,146,456.45


99.1352%
99.1352%
Convergint Technologies
CP Funding
Yes
8,500,000.00


99.0504%
99.0504%
Del Taco
CP Funding
Yes
4,144,935.08


99.3574%
99.3574%
Dent Wizard International Corporation
CP Funding
Yes
8,500,000.00


99.5118%
99.5118%
DI Purchaser, Inc
CP Funding
Yes
4,000,000.00


99.2760%
99.2760%
DISA Global Solutions
CP Funding
Yes
8,500,000.00


99.0452%
99.0452%
FCX Performance, Inc.
CP Funding
Yes
5,634,187.50


99.5520%
99.5520%
Fort Dearborn
CP Funding
Yes
1,094,290.35


100.3185%
100.3185%
Injured Workers Pharmacy
CP Funding
Yes
5,236,875.00


99.1059%
99.1059%
Inland Pipe Rehabilitation, Inc.
CP Funding
Yes
5,018,194.56


99.4658%
99.4658%
Integro USA Inc.
CP Funding
Yes
2,668,819.45


99.3805%
99.3805%
Integro USA Inc.
CP Funding
Yes
4,000,000.00


99.4195%
99.4195%
K&N Engineering, Inc.
CP Funding
Yes
3,229,883.42


99.5657%
99.5657%


20660455.5.BUSINESS 
 
 




--------------------------------------------------------------------------------




Issuer
Facility
Affiliate Originated Collateral Obligation (Yes/No)?
Par Amount
Retention Holder Purchase Rate
Issuer
Purchase Rate
Kellermeyer Bergensons Services
CP Funding
Yes
8,500,000.00


99.0503%
99.0503%
KORE Wireless Group Inc.
CP Funding
Yes
7,500,000.00


99.5251%
99.5251%
Lazer Spot, Inc.
CP Funding
Yes
1,401,273.88


99.0000%
99.0000%
Lazer Spot, Inc.
CP Funding
Yes
6,400,398.97


99.0178%
99.0178%
Liqui-Box
CP Funding
Yes
8,500,000.00


98.8739%
98.8739%
Long Term Care Group
CP Funding
Yes
8,500,000.00


99.9049%
99.9049%
LTI Flexible Products, Inc.
CP Funding
Yes
4,420,306.20


99.5808%
99.5808%
Masergy
CP Funding
Yes
2,467,369.19


99.0000%
99.0000%
Masergy
CP Funding
Yes
6,032,630.81


99.0826%
99.0826%
Material Handling Services, LLC
CP Funding
Yes
2,000,000.00


99.0203%
99.0203%
Media Storm
CP Funding
Yes
3,071,294.23


99.6054%
99.6054%
Mister Car Wash Holdings, Inc
CP Funding
Yes
8,500,000.00


99.3633%
99.3633%
MP Assets Corporation
CP Funding
Yes
4,175,515.15


99.2081%
99.2081%
NRC US Holding Company, LLC
CP Funding
Yes
4,987,405.55


99.7500%
99.7500%
ORC International, Inc
CP Funding
Yes
4,886,363.64


99.1111%
99.1111%
Photon Acquisition Corp (EMCORE)
CP Funding
Yes
8,500,000.00


99.0399%
99.0399%
Plano Molding Company
CP Funding
Yes
3,046,875.00


99.4698%
99.4698%
PlayCore Wisconsin, Inc.
CP Funding
Yes
1,990,000.00


99.0000%
99.0000%
Polymer Additives, Inc.
CP Funding
Yes
2,500,000.00


99.0362%
99.0362%
Power Products, LLC (f/k/a Actuant Electrical)
CP Funding
Yes
8,500,000.00


99.0159%
99.0159%
Q Holding Company
CP Funding
Yes
8,000,000.00


98.0636%
98.0636%
Quadion, LLC
CP Funding
Yes
8,500,000.00


99.5392%
99.5392%


20660455.5.BUSINESS 
 
 




--------------------------------------------------------------------------------




Issuer
Facility
Affiliate Originated Collateral Obligation (Yes/No)?
Par Amount
Retention Holder Purchase Rate
Issuer
Purchase Rate
RotoMetrics
CP Funding
Yes
8,500,000.00


99.0561%
99.0561%
Senior Care Centers of America
CP Funding
Yes
3,208,243.23


99.6390%
99.6390%
Shari's Management Corporation
CP Funding
Yes
3,344,314.37


99.2767%
99.2767%
SHO Holdings II Corp.
CP Funding
Yes
3,054,693.17


99.8929%
99.8929%
Sonneborn
CP Funding
Yes
3,000,000.00


99.7601%
99.7601%
Spinrite Acquisition Corp
CP Funding
Yes
2,526,754.90


99.5541%
99.5541%
Sterling Infosystems
CP Funding
Yes
1,492,500.00


100.9017%
100.9017%
Summit Research Labs, Inc.
CP Funding
Yes
8,500,000.00


99.1289%
99.1289%
Tract Manager
CP Funding
Yes
2,493,750.00


99.0000%
99.0000%
TruckPro, LLC
CP Funding
Yes
1,900,000.00


99.4927%
99.4927%
United Recovery Systems
CP Funding
Yes
5,617,788.46


99.2144%
99.2144%
UPN Intermediate Holdings LLC
CP Funding
Yes
8,500,000.00


99.2863%
99.2863%
US Joiner
CP Funding
Yes
2,977,500.00


99.7500%
99.7500%
Vestcom International, Inc.
CP Funding
Yes
4,577,546.17


99.6464%
99.6464%
Winchester Electronics
CP Funding
Yes
8,500,000.00


98.5842%
98.5842%
WIRB - Copernicus Group, Inc (fka Arsenal)
CP Funding
Yes
4,661,171.30


99.2529%
99.2529%
WIRB - Copernicus Group, Inc (fka Arsenal)
CP Funding
Yes
1,947,564.61


99.2529%
99.2529%
WIRB - Copernicus Group, Inc (fka Arsenal)
CP Funding
Yes
1,044,375.89


99.3383%
99.3383%
WIRB - Copernicus Group, Inc (fka Arsenal)
CP Funding
Yes
436,368.75


99.3383%
99.3383%
WNA Holdings, Inc.
CP Funding
Yes
884,727.42


99.6243%
99.6243%
WNA Holdings, Inc.
CP Funding
Yes
165,553.43


99.6243%
99.6243%




20660455.5.BUSINESS 
 
 




--------------------------------------------------------------------------------








SCHEDULE 2
NOTICE INFORMATION
Transferor:
NewStar Financial, Inc.
500 Boylston Street, Suite 1250
Boston, Massachusetts 02116
Attention: Brian Forde
Facsimile No.: (617) 848-4373
Email: operations@newstarfin.com


Retention Holder:
NewStar Commercial Loan Depositor 2015-1 LLC
c/o NewStar Financial, Inc.
500 Boylston Street, Suite 1250
Boston, Massachusetts 02116
Attention: Brian Forde
Facsimile No.: (617) 848-4373
Email: operations@newstarfin.com


Issuer:
NewStar Commercial Loan Funding 2015-1 LLC
c/o NewStar Financial, Inc.
500 Boylston Street, Suite 1250
Boston, Massachusetts 02116
Attention: Brian Forde
Facsimile No.: (617) 848-4373
Email: operations@newstarfin.com


Collateral Manager:
NewStar Financial, Inc.
500 Boylston Street, Suite 1250
Boston, Massachusetts 02116
Attention: Brian Forde
Facsimile No.: (617) 848-4373
Email: operations@newstarfin.com


Trustee:
U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, Massachusetts 02110
Attention: NewStar Commercial Loan Funding 2015-1 LLC (Jack Lindsay)
Facsimile No.: (855) 869-2187
Email: jack.lindsay@usbank.com



20660455.5.BUSINESS

--------------------------------------------------------------------------------







20660455.5.BUSINESS 
 
 




--------------------------------------------------------------------------------






EXHIBIT A
FORM OF SUBSEQUENT TRANSFER AGREEMENT
________ __, 20__
This Subsequent Transfer Agreement (this “Agreement”), dated as of ______ __,
20__ (the “Cut-Off Date”), is made by and among NEWSTAR FINANCIAL, INC. (the
“Transferor”), NEWSTAR COMMERCIAL LOAN DEPOSITOR 2015-1 LLC (the “Retention
Holder”) and NEWSTAR COMMERCIAL LOAN FUNDING 2015-1 LLC (the “Issuer”).
Capitalized terms used but not defined herein have the respective meanings
attributed to such terms in that certain Master Loan Sale Agreement, dated as of
March 20, 2015 (such agreement as amended, restated, supplemented or modified
from time to time, the “Master Loan Sale Agreement”), among the Transferor, the
Retention Holder and the Issuer.
Subject to and upon the terms and conditions set forth in the Master Loan Sale
Agreement, in exchange for good and valuable consideration, the adequacy of
which is duly acknowledged by the Transferor and the Retention Holder, the
Transferor hereby sells, conveys and transfers, in exchange for good and
valuable consideration, the adequacy of which is duly acknowledged, to the
Retention Holder, effective as of __________, 20__ (the “Settlement Date”) all
of the Transferor’s right, title and interest in, to and under the Subsequent
Conveyed Collateral identified in Schedule I hereto.
Subject to and upon the terms and conditions set forth in the Master Loan Sale
Agreement, the Retention Holder hereby sells, conveys and transfers, in exchange
for good and valuable consideration, the adequacy of which is duly acknowledged,
to the Issuer, effective as of the Settlement Date, all of the Retention
Holder’s right, title and interest in, to and under the Subsequent Conveyed
Collateral identified in Schedule I hereto.
By its execution of this Agreement each of the parties hereto makes the
representations and warranties set forth in Article III of the Master Loan Sale
Agreement, as applicable, as of the Cut-Off Date and the provisions of Section
8.14 of the Master Loan Sale Agreement are hereby incorporated herein by
reference.
[Remainder of page intentionally left blank.]

20660455.5. BUSINESS1

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
NEWSTAR FINANCIAL, INC.
By:    ___________________________________    
Name:    
Title:    
NEWSTAR COMMERCIAL LOAN DEPOSITOR 2015-1 LLC
By: NewStar Financial, Inc., its Designated Manager
By:    ___________________________________    
Name:    
Title:    
NEWSTAR COMMERCIAL LOAN FUNDING 2015-1 LLC
By: NewStar Financial, Inc., its Designated
Manager
By:    ___________________________________    
Name:    
Title:    

20660455.5.BUSINESS 
2
 




--------------------------------------------------------------------------------




Schedule I
to Subsequent Transfer Agreement
Subsequent Conveyed Collateral


Issuer
Facility
Affiliate Originated Collateral Obligation (Yes/No)?
Retention Holder
Issuer
Applicable Determination Date Par Amount
Purchase Rate
Applicable Determination Date Par Amount
Purchase Rate
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








20660455.5.BUSINESS 
3
 


